Exhibit 10.01


Execution Version










CREDIT AGREEMENT
dated as of
May 11, 2017
among
CIRCOR INTERNATIONAL, INC.,
as Borrower,
THE OTHER CREDIT PARTIES PARTY HERETO,


THE LENDERS PARTY HERETO,
as Lenders,


SUNTRUST BANK,
as the Administrative Agent,
as the Swing Line Lender and an LC Issuer,


SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arranger and Joint Bookrunner,


KEYBANC CAPITAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner,


CITIZENS BANK, NATIONAL ASSOCIATION
as Joint Lead Arranger and Joint Bookrunner,


KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent


and


CITIZENS BANK, NATIONAL ASSOCIATION,
as Documentation Agent














LEGAL02/37021070v10

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE I. DEFINITIONS AND TERMS
1


Section 1.01
Certain Defined Terms.
1


Section 1.02
Computation of Time Periods.
34


Section 1.03
Accounting Terms.
34


Section 1.04
Terms Generally.
34


Section 1.05
Currency Equivalents.
34


Section 1.06
Classifications of Loans and Borrowings.
35


ARTICLE II. THE TERMS OF THE CREDIT FACILITY
35


Section 2.01
Establishment of the Credit Facility.
35


Section 2.02
Revolving Facility.
35


Section 2.03
[Reserved].
35


Section 2.04
Swing Line Facility.
35


Section 2.05
Letters of Credit.
37


Section 2.06
Notice of Borrowing.
41


Section 2.07
Funding Obligations; Disbursement of Funds.
42


Section 2.08
Evidence of Obligations.
43


Section 2.09
Interest; Default Rate.
44


Section 2.10
Conversion and Continuation of Loans.
45


Section 2.11
Fees.
46


Section 2.12
Termination and Reduction of Commitments; Maturity.
47


Section 2.13
Voluntary, Scheduled and Mandatory Prepayments of Loans.
48


Section 2.14
Method and Place of Payment.
50


Section 2.15
Guaranty by the Borrower.
51


Section 2.16
Extension of Termination Date.
53


Section 2.17
Term Loans.
55


Section 2.18
Defaulting Lenders.
55


Section 2.19
Increase in Revolving Commitments; Incremental Term Loans.
58


ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES
60


Section 3.01
Inability to Determine Interest Rates.
60


Section 3.02
Breakage Compensation.
61


Section 3.03
Taxes.
61


Section 3.04
Increased Costs.
65


Section 3.05
Change of Lending Office; Replacement of Lenders.
66


Section 3.06
Illegality.
67



















LEGAL02/37021070v10



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE IV. CONDITIONS PRECEDENT
67


Section 4.01
Conditions Precedent at Closing Date.
67


Section 4.02
Conditions Precedent to All Credit Events.
70


ARTICLE V. REPRESENTATIONS AND WARRANTIES
71


Section 5.01
Corporate Status.
71


Section 5.02
Corporate Power and Authority.
71


Section 5.03
No Violation.
71


Section 5.04
Governmental Approvals.
71


Section 5.05
Litigation.
72


Section 5.06
Use of Proceeds; Margin Regulations.
72


Section 5.07
Financial Statements.
72


Section 5.08
Solvency.
73


Section 5.09
No Material Adverse Change.
73


Section 5.10
Tax Returns and Payments.
73


Section 5.11
Title to Properties, etc.
73


Section 5.12
Lawful Operations, etc.
73


Section 5.13
Environmental Matters.
73


Section 5.14
Compliance with ERISA.
74


Section 5.15
Intellectual Property, etc.
74


Section 5.16
Investment Company Act, etc.
75


Section 5.17
Insurance.
75


Section 5.18
True and Complete Disclosure.
75


Section 5.19
Defaults.
75


Section 5.20
Anti-Corruption Laws and Sanctions.
75


Section 5.21
Indebtedness Agreements and Liens.
76


Section 5.22
Collateral Documents.
76


Section 5.23
EEA Financial Institutions. No Credit Party is an EEA Financial Institution.
77


ARTICLE VI. AFFIRMATIVE COVENANTS
77


Section 6.01
Reporting Requirements.
77


Section 6.02
Books, Records and Inspections.
79


Section 6.03
Insurance.
80


Section 6.04
Payment of Taxes and Claims.
80


Section 6.05
Corporate Franchises.
80





















LEGAL02/37021070v10



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


Section 6.06
Compliance with Statutes, etc.
80


Section 6.07
Compliance with Environmental Laws.
80


Section 6.08
Additional Subsidiary Guarantors; Foreign Pledges; Additional Real Property.
81


Section 6.09
Senior Debt.
82


Section 6.10
Casualty and Condemnation.
83


Section 6.11
Further Assurances.
83


ARTICLE VII. NEGATIVE COVENANTS
83


Section 7.01
Changes in Business.
83


Section 7.02
Consolidation, Merger, Acquisitions, Asset Sales, etc.
84


Section 7.03
Liens.
85


Section 7.04
Indebtedness.
85


Section 7.05
Investments and Guaranty Obligations.
86


Section 7.06
Restricted Payments.
87


Section 7.07
Financial Covenants.
87


Section 7.08
Limitation on Certain Restrictive Agreements.
88


Section 7.09
Transactions with Affiliates.
88


Section 7.10
Plan Terminations, Minimum Funding, etc.
89


Section 7.11
Sanctions and Anti-Terrorism Laws.
89


Section 7.12
Material Agreements.
89


Section 7.13
Immaterial Subsidiaries.
89


ARTICLE VIII. EVENTS OF DEFAULT
89


Section 8.01
Events of Default.
89


Section 8.02
Remedies.
91


Section 8.03
Application of Certain Payments and Proceeds.
92


ARTICLE IX. THE ADMINISTRATIVE AGENT
93


Section 9.01
Appointment.
93


Section 9.02
Delegation of Duties.
93


Section 9.03
Exculpatory Provisions.
93


Section 9.04
Reliance by Administrative Agent.
94


Section 9.05
Notice of Default.
94


Section 9.06
Non-Reliance.
94


Section 9.07
No Reliance on Administrative Agent’s Customer Identification Program.
95


Section 9.08
Collateral and Guaranty Matters.
95





















LEGAL02/37021070v10



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


Section 9.09
Indemnification.
95


Section 9.10
The Administrative Agent in Individual Capacity.
96


Section 9.11
Successor Administrative Agent.
96


Section 9.12
Other Agents.
97


Section 9.13
Defaulting Agents.
97


Section 9.14
Right to Realize on Collateral and Enforce Guarantee.
97


ARTICLE X. GUARANTY
97


Section 10.01
Guaranty by the Subsidiary Guarantors, etc.
97


Section 10.02
Subordination.
98


Section 10.03
Subsidiary Guarantors’ Obligations Absolute.
98


Section 10.04
Waivers.
100


Section 10.05
Subrogation Rights.
100


Section 10.06
Separate Actions.
100


Section 10.07
Subsidiary Guarantors Familiar with Borrower’s Affairs.
100


Section 10.08
Solvency.
101


Section 10.09
Continuing Guaranty; Remedies Cumulative, etc.
101


Section 10.10
Application of Payments and Recoveries.
101


Section 10.11
Enforcement Expenses.
101


Section 10.12
Right of Setoff.
102


Section 10.13
Reinstatement.
102


Section 10.14
Sale of Equity Interests of a Guarantor.
102


Section 10.15
Contribution Among Guarantors.
102


Section 10.16
Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.
102


Section 10.17
[Intentionally Omitted].
103


Section 10.18
Termination.
103


Section 10.19
Enforcement Only by Administrative Agent.
103


Section 10.20
Effect of Stay.
103


ARTICLE XI. MISCELLANEOUS
103


Section 11.01
Payment of Expenses etc.
103


Section 11.02
Indemnification.
103


Section 11.03
Right of Setoff.
104


Section 11.04
Equalization.
105


Section 11.05
Notices.
105


Section 11.06
Successors and Assigns.
106













LEGAL02/37021070v10



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


Section 11.07
No Waiver; Remedies Cumulative.
110


Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
111


Section 11.09
Counterparts.
112


Section 11.10
Integration.
112


Section 11.11
Headings Descriptive.
112


Section 11.12
Amendment or Waiver.
112


Section 11.13
Survival of Indemnities.
114


Section 11.14
Domicile of Loans.
114


Section 11.15
Confidentiality.
114


Section 11.16
Limitations on Liability of the LC Issuers.
115


Section 11.17
General Limitation of Liability.
115


Section 11.18
No Duty.
115


Section 11.19
Lenders and Agent Not Fiduciary to Borrower, etc.
116


Section 11.20
Survival of Representations and Warranties.
116


Section 11.21
Severability.
116


Section 11.22
Independence of Covenants.
116


Section 11.23
Interest Rate Limitation.
116


Section 11.24
Judgment Currency.
117


Section 11.25
USA Patriot Act.
117


Section 11.26
Keepwell.
117


Section 11.27
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
117





SCHEDULES


Schedule 1    Commitments
Schedule 2    Material Agreements
Schedule 2.05    Existing Letters of Credit
Schedule 5.01    Subsidiaries
Schedule 5.14    ERISA
Schedule 5.21(a)    Specific Indebtedness Agreements
Schedule 5.21(b)    Specific Liens
Schedule 6.11(b)    Post-Closing Matters
Schedule 7.03    Permitted Liens
Schedule 7.04    Permitted Indebtedness
Schedule 7.05    Permitted Investments




















LEGAL02/37021070v10



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


EXHIBITS


Exhibit A-1    Form of Revolving Facility Note
Exhibit A-2    Form of Term Loan Note
Exhibit A-3    Form of Swing Line Note
Exhibit B-1    Form of Notice of Borrowing
Exhibit B-3    Form of Notice of Continuation or Conversion
Exhibit B-4    Form of LC Request
Exhibit C    Form of Compliance Certificate
Exhibit D    Form of Closing Certificate
Exhibit E    Form of Assignment and Assumption Agreement
Exhibit F    Form of Security Agreement
Exhibits G    Form of Tax Certificates
Exhibit H    Form of Joinder Agreement




LEGAL02/37021070v10



--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT is entered into as of May 11, 2017, among the following:
(i)    CIRCOR INTERNATIONAL, INC., a Delaware corporation (herein, together with
its successors and assigns, the “Borrower”);
(ii)    each Domestic Subsidiary of the Borrower signatory hereto (herein,
together with any other Domestic Subsidiary of the Borrower that becomes a party
hereto by joinder supplement (substantially in the form of Exhibit H hereto) or
otherwise after the date hereof and together with their respective successors
and assigns, collectively, the “Subsidiary Guarantors” and, individually,
“Subsidiary Guarantor”);
(iii)    the lenders from time to time party hereto (herein, together with their
respective successors and assigns, collectively, the “Lenders” and,
individually, “Lender”);
(iv)    SUNTRUST BANK, as the administrative agent (herein, together with its
successors and assigns, the “Administrative Agent”), as the Swing Line Lender
(as hereinafter defined) and an LC Issuer (as hereafter defined);
(v)    SUNTRUST ROBINSON HUMPHREY, INC., KEYBANC CAPITAL MARKETS INC. and
CITIZENS BANK, NATIONAL ASSOCIATION, as joint-lead arrangers and
joint-bookrunners;
(vi)    KEYBANK NATIONAL ASSOCIATION, as syndication agent; and
(vii)    CITIZENS BANK, NATIONAL ASSOCIATION, as documentation agent.
RECITALS:


(1)    The Borrower has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrower to refinance certain of the
Borrower’s existing indebtedness and to provide working capital and funds for
other general corporate purposes.
(2)    Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrower the credit facility provided for herein for
the foregoing purposes.
AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.

DEFINITIONS AND TERMS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interest of any


LEGAL02/37021070v10    

--------------------------------------------------------------------------------





Person, or (iii) the acquisition of another Person by a merger, consolidation,
amalgamation or any other combination with such Person.
“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the Eurodollar Reserve
Percentage; provided, that (x) if the rate referred to in clause (i) is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement
and (y) if the rate referred to in clause (i) above is not available at any such
time for any reason, then the rate referred to in clause (i) shall instead be
the interest rate per annum, as determined by the Administrative Agent, to be
the arithmetic average of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Loan are offered by major banks in
the London interbank market to the Administrative Agent at approximately 11:00
A.M. (London time), two (2) Business Days prior to the first day of such
Interest Period (and if such offered rate referred to in this clause (y) is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement).
For purposes of this Agreement, the Adjusted Eurodollar Rate will not be less
than zero percent (0%).
“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Administrative Agent from time to time)
that displays an average British Bankers Acceptance Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period for deposits in the applicable Designated
Foreign Currency with a maturity comparable to such Interest Period, divided
(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that (x) if the rate referred to in clause (i) is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement and
(y) if the rate referred to in clause (i) above is not available at any such
time for any reason, then the rate referred to in clause (i) shall instead be
the interest rate per annum, as determined by the Administrative Agent in its
reasonable discretion, to be the average (rounded to the nearest 1/16th of 1%)
of the rates per annum at which deposits in an amount equal to the amount of
such Foreign Currency Loan in the applicable Designated Foreign Currency are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period (and if such
offered rate referred to in this clause (y) is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement). For purposes of this
Agreement, the Adjusted Foreign Currency Rate will not be less than zero percent
(0%).
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.


LEGAL02/37021070v10    -2-

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 15% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, any director or officer (or person functioning in a substantially
similar role) of the Borrower or any of its Subsidiaries shall be deemed an
Affiliate of the Borrower and its Subsidiaries. Notwithstanding the foregoing,
neither the Administrative Agent nor any Lender shall in any event be considered
an Affiliate of the Borrower or any of its Subsidiaries.
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of Swing Loans outstanding at such time.
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time and (ii) the Dollar Equivalent of the
aggregate amount of the LC Outstandings at such time.
“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such laws may be
amended from time to time.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A lender may have a different
Applicable Lending Office for Base Rate Loans, Eurodollar Loans and Foreign
Currency Loans.
“Applicable Margin” means:
(i)    On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be at Level II as set forth in
the pricing grid below (the “Pricing Grid”);
(ii)    Commencing with the fiscal quarter of the Borrower ended on July 2,
2017, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the Pricing Grid,
based on the Leverage Ratio:


LEGAL02/37021070v10    -3-

--------------------------------------------------------------------------------





Level
Leverage Ratio
Applicable Margin for Fixed Rate Loans
Applicable Margin for Base Rate Loans
Applicable Margin for Unused Fees
I
Greater than or equal to 3.50 to 1.00
2.00%
1.00%
0.30%
II
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00
1.75%
0.75%
0.25%
III
Greater than or equal to 2.25 to 1.00, but less than 3.00 to 1.00
1.625%
0.625%
0.20%
IV
Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00
1.375%
0.375%
0.15%
V
Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00
1.25%
0.25%
0.125%
VI
Less than 1.25 to 1.00
1.00%
0.00%
0.10%



(iii)    Changes in the Applicable Margin based upon changes in the Leverage
Ratio shall become effective on the third Business Day following the receipt by
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) of the
financial statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Leverage Ratio. Notwithstanding the
foregoing provisions, if at any time, the Borrower has failed to deliver timely
its consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c), the Applicable Margin at such time shall be at Level I as set
forth in the Pricing Grid, unless waived by the Administrative Agent and the
Required Lenders, regardless of the Leverage Ratio at such time (provided that
the Applicable Margin shall be determined based on the Leverage Ratio at and
after such financial statements and Compliance Certificate are delivered to the
Administrative Agent and the Lenders). The above matrix does not modify or
waive, in any respect, the rights of the Administrative Agent and the Lenders to
charge any default rate of interest or any of the other rights and remedies of
the Administrative Agent and the Lenders hereunder.
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered or managed by a Lender or an Affiliate of a Lender.
“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such Subsidiary’s respective assets (including, for the avoidance
of doubt, Equity Interests), provided that the term Asset Sale specifically
excludes any sales, transfers or other dispositions of inventory, or obsolete,
worn-out or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, in each case in the ordinary course of
business.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.
“Assuming Lender” has the meaning provided in Section 2.16(c).


LEGAL02/37021070v10    -4-

--------------------------------------------------------------------------------





“Augmenting Lender” has the meaning provided in Section 2.19.
“Authorized Officer” means with respect to the Borrower or any Subsidiary, any
of the following officers: the Chairman, the President, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Assistant Treasurer or
the Corporate Controller or, in the case of any of the foregoing, such other
Person as is authorized in writing to act on behalf of the Borrower or such
Subsidiary and is reasonably acceptable to the Administrative Agent. Unless
otherwise qualified, all references herein to an Authorized Officer shall refer
to an Authorized Officer of the Borrower.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Credit Party to any Bank Product Provider arising with
respect to any Bank Products.
“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Credit Party, (i) is a Lender or an Affiliate of a Lender
and (ii) except when the Bank Product Provider is SunTrust Bank and its
Affiliates, has provided prior written notice to the Administrative Agent which
has been acknowledged by the Borrower of (x) the existence of such Bank Product,
(y) the maximum dollar amount of obligations arising thereunder (the “Bank
Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 11.02 shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider. No Bank Product Amount may be established at any time that a Default
or Event of Default exists.
“Bank Products” shall mean any of the following services provided to any Credit
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services (including standby letters of credit
permitted by the Administrative Agent in its sole discretion), investment
accounts and securities accounts, and (b) card services, including credit cards
(including purchasing cards and commercial cards), prepaid cards, including
payroll, stored value and gift cards, merchant services processing, and debit
card services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means the highest of (i) the per annum rate which the Administrative
Agent publicly announces from time to time as its prime lending rate, as in
effect from time to time, (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%) per annum, (iii) the Adjusted


LEGAL02/37021070v10    -5-

--------------------------------------------------------------------------------





Eurodollar Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum and (iv) zero percent (0%) per annum.
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the any of the rates described above in this definition shall be
effective from and including the date such change is announced as being
effective.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer, the Swing Line Lender, each Bank Product Provider and each Designated
Hedge Creditor, and the respective successors and assigns of each of the
foregoing.
“Borrower” has the meaning specified in the first paragraph of this Agreement.
“Borrower Guaranteed Obligations” has the meaning provided in Section 2.15(a).
“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing or the incurrence
of a Swing Loan.
“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
close and (ii) with respect to any matters relating to (A) Eurodollar Loans, any
day on which dealings in U.S. Dollars are carried on in the London interbank
market, and (B) Foreign Currency Loans, any day on which commercial banks are
open for international business (including the clearing of currency transfers in
the relevant Designated Foreign Currency) in the principal financial center of
the home country of the applicable Designated Foreign Currency.
“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Subsidiaries or
as a dividend, return of capital or other distribution in respect of any of the
Borrower’s or such Subsidiary’s Equity Interest.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease (or finance lease, if and
when ASC 842 is effective) on the balance sheet of that Person.
“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.
“Cash Collateral” shall have a meaning correlative to the subsequent definition
and shall include the proceeds of such cash collateral and other credit support.
“Cash Collateralize” means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars (in amounts, unless otherwise specified herein, equal to
100% of such obligations), with a depository institution, and pursuant to


LEGAL02/37021070v10    -6-

--------------------------------------------------------------------------------





documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
“Cash Dividend” means a Capital Distribution of the Borrower payable in cash to
the shareholders of the Borrower with respect to any class or series of Equity
Interest of the Borrower.
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than 90 days from the date of
acquisition;
(ii)    U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or (z)
any bank (or the parent company of such bank) whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 90 days from the date of
acquisition;
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;
(iv)    fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;
(v)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above;
(vi)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;
(vii)    investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank;
(viii)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii); and
(ix)    solely with respect to any Foreign Subsidiary of the Borrower, the
approximate equivalent of clauses (i) through (viii) above in the jurisdiction
in which such Foreign Subsidiary is organized or does business.


LEGAL02/37021070v10    -7-

--------------------------------------------------------------------------------





“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Holdco” means a Subsidiary organized under the laws of the United States of
America, any State thereof, or the District of Columbia (i) all or substantially
all of the assets of which consist of equity interests or debt of one or more
CFCs and (ii) that conducts no material business other than holding such equity
interests or debt.
“Change of Control” means (i) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the 1934 Act, as then in effect) of shares representing more than 40%
of the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Borrower; (ii) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the Board of Directors of the Borrower nor
(B) appointed by directors so nominated; or (iii) the occurrence of a “change in
control”, or other similar provision, under or with respect to any Material
Indebtedness Agreement.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (ii) any change in any applicable law, rule, regulation or
treaty, or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning provided in Section 11.23.
“CIP Regulations” has the meaning provided in Section 9.07.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Loans
or Term Loans and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, a Swing Line Commitment or a Term
Loan Commitment.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Closing Date” means the date on which all of the conditions set forth in
Section 4.01 have been satisfied or waived in accordance with Section 11.12.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.


LEGAL02/37021070v10    -8-

--------------------------------------------------------------------------------





“Collateral” shall mean all tangible and intangible property, real and personal,
of any Credit Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.
“Collateral Documents” shall mean, collectively, the Security Agreement, any
Real Property Documents, the Diligence Questionnaire, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements,
all assignments of key man life insurance policies and all other instruments and
agreements now or hereafter securing or perfecting the Liens securing the whole
or any part of the Obligations or any guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Credit
Party to the Administrative Agent and the Lenders in connection with the
foregoing.
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.
“Commitment” means (i) with respect to each Revolving Lender, its Revolving
Commitment, (ii) with respect to the Swing Line Lender, its Swing Line
Commitment and (iii) with respect to each Term Loan Lender, its Term Loan
Commitment.
“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Compliance Certificate” has the meaning provided in Section 6.01(c).
“Confidential Information” has the meaning provided in Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Lender” has the meaning provided in Section 2.16(b).
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.
“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries,
including, without limitation, impairment charges incurred in accordance with
GAAP, all as determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.


LEGAL02/37021070v10    -9-

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis (in accordance with applicable
principles of consolidation under GAAP)), of the following, without duplication:
(a)    Consolidated Net Income (determined in accordance with GAAP) (calculated
before deducting Consolidated Income Tax Expense, Consolidated Interest Expense,
Specified Restructuring Charges, unusual items, non-cash charges related to
expensing employee stock options and other share-based payments as, and to the
extent, required by GAAP, and income or loss attributable to the equity in
Affiliates) for such period, plus
(b)    Consolidated Depreciation and Amortization Expense (each as determined in
accordance with GAAP) (to the extent deducted in determining Consolidated Net
Income) for such period;
provided, however, that Consolidated EBITDA for any Testing Period shall
(y) include the EBITDA for any Person or business unit that has been acquired by
the Borrower or any of its Subsidiaries for any portion of such Testing Period
prior to the date of acquisition and (z) exclude the EBITDA for any Person or
business unit that has been disposed of by the Borrower or any of its
Subsidiaries, for the portion of such Testing Period prior to the date of
disposition.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Borrower or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the sum of (i) total
interest expense (including, without limitation, that which is capitalized and
that which is attributable to Capital Leases or Synthetic Leases) of the
Borrower and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries plus (ii) the net
amount payable (or minus the net amount receivable) under Interest Rate
Protection Agreements to which Borrower or any of its Subsidiaries are a party
during such period (irrespective of whether actually paid or received during
such period).
“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.
“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower at such time.
“Consolidated Total Debt” means, on any date, the sum (without duplication) of
(i) all Indebtedness of the Borrower and of its Subsidiaries, all as determined
on a consolidated basis, minus (ii) the excess (if any) of (A) the aggregate
amount of Unrestricted cash and Cash Equivalents of the Borrower on such date
(as set forth in the Borrower’s public filings made pursuant to the 1934 Act)
over (B) $5,000,000. For purposes hereof, “Unrestricted” means, when referring
to cash and Cash Equivalents held by the Credit Parties, that such cash and Cash
Equivalents (i) do not appear or would not be required to appear as “restricted”
on the financial statements of the Credit Parties and (ii) are not subject to a
Lien in favor of any Person other than the Administrative Agent or any Lender
pursuant to the Loan Documents.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.10.


LEGAL02/37021070v10    -10-

--------------------------------------------------------------------------------





“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Copyright” shall have the meaning assigned to such term in the Security
Agreement.
“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a

Credit Party owning registered Copyrights or applications for Copyrights in
favor of the Administrative Agent for the benefit of the Creditors, both on the
Closing Date and thereafter.
“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Revolving Lenders shall make Revolving Loans to the
Borrower, and shall participate in LC Issuances, pursuant to the Revolving
Commitment of each such Lender, (ii) the Swing Line Lender shall make Swing
Loans to the Borrower under the Swing Line Facility pursuant to the Swing Line
Commitment, (iii) each LC Issuer shall issue Letters of Credit for the account
of the LC Obligors in accordance with the terms of this Agreement and (iv) the
Term Loan Lenders shall make Term Loans to the Borrower pursuant to the Term
Loan Commitment of each such Lender.
“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time and (ii) in the case of the Swing Line Lender, the principal amount of
Swing Loans outstanding at such time.
“Credit Party” means the Borrower or any Subsidiary Guarantor.
“Creditors” means the Administrative Agent, each LC Issuer, the Lenders,
Affiliates of the Lenders, the Designated Hedge Creditors, the Bank Product
Providers and the respective successors and assigns of each of the foregoing.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a), and (ii)
with respect to any other amount, a rate per annum equal to 2% per annum above
the rate that would be applicable to Revolving Loans that are Base Rate Loans
pursuant to Section 2.09(a)(i).
“Defaulting Lender” shall mean, subject to Section 2.18(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding


LEGAL02/37021070v10    -11-

--------------------------------------------------------------------------------





(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any LC Issuer, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action (as defined in Section 10.17); provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower, each LC Issuer, each Swing
Line Lender and each Lender.


“Designated Foreign Currency” means Euros, Canadian Dollars, British pounds,
Australian dollars or any other currency (other than Dollars) approved in
writing by all Revolving Lenders and that is freely traded and exchangeable into
Dollars.
“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates is a counterparty that, pursuant
to a written notice provided by such counterparty to the Administrative Agent,
has been designated as a Designated Hedge Agreement.
“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.
“Diligence Questionnaire” shall have the meaning assigned to such term in the
Security Agreement.


“Disclosed Matters” means the disclosures made by the Borrower and its
Subsidiaries regarding environmental and asbestos litigation related matters (i)
in any of the Borrower’s publicly available filings made with the SEC prior to
the Closing Date or (ii) in writing to the Lenders prior to the Closing Date.




LEGAL02/37021070v10    -12-

--------------------------------------------------------------------------------





“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount, (ii) with respect to a Foreign Currency Loan to be made,
the Dollar equivalent of the amount of such Foreign Currency Loan, determined by
the Administrative Agent on the basis of its spot rate at approximately 11:00
A.M. London time on the date two Business Days before the date such Foreign
Currency Loan is to be made, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on the date such Foreign Currency Loan is to
be made, (iii) with respect to any Letter of Credit to be issued in any
Designated Foreign Currency, the Dollar equivalent of the Stated Amount of such
Letter of Credit, determined by the applicable LC Issuer on the basis of its
spot rate at approximately 11:00 A.M. London time on the date two Business Days
before the issuance of such Letter of Credit, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on such date of issuance,
and (iv) with respect to any other amount not denominated in Dollars, and with
respect to Foreign Currency Loans and Letters of Credit issued in any Designated
Foreign Currency at any other time, the Dollar equivalent of such amount,
Foreign Currency Loan or Letter of Credit, as the case may be, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
London time on the date for which the Dollar equivalent amount of such amount,
Foreign Currency Loan or Letter of Credit, as the case may be, is being
determined, for the purchase of the relevant Designated Foreign Currency with
Dollars for delivery on such date.
“Domestic Credit Party” means the Borrower or any Subsidiary Guarantor.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia other
than a CFC Holdco.
“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, (iii) Specified Restructuring Charges, unusual items, non-cash
charges related to expensing employee stock options and other share-based
payments in accordance with GAAP, and (iv) depreciation and amortization
expense, in each case as determined in accordance with GAAP.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, orders, written notices
of non-compliance or violation, or administrative or judicial proceedings
arising in any way under any Environmental Law or any permit issued under any
such law (hereafter “Claims”), including, without limitation, (i) any and all
Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages


LEGAL02/37021070v10    -13-

--------------------------------------------------------------------------------





pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the storage, treatment or
Release of any Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the environment.
“Environmental Indemnity” shall mean each environmental indemnity made by each
Credit Party with Real Property required to be pledged as Collateral in favor of
the Administrative Agent for the benefit of the Creditors, in each case in form
and substance satisfactory to the Administrative Agent.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
the Borrower or any of its Subsidiaries relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq., the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged into equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code.
“ERISA Event” shall mean (i) any Reportable Event (ii) any failure to make a
required contribution to any Pension Plan that would result in the imposition of
a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Pension Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Pension Plan is, or is expected to be, in at-risk status
under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Pension Plan or Multiemployer Plan (other
than for premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be


LEGAL02/37021070v10    -14-

--------------------------------------------------------------------------------





expected to constitute grounds for the institution of proceedings by the PBGC,
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (v) any incurrence by the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Multiemployer
Plan, or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (vi) any receipt by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Pension Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, any filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Pension Plan, or the termination of any
Pension Plan under Section 4041(c) of ERISA; and (ix) a receipt of any notice
concerning the assessment of any tax or penalty under Code Section 4980H that
reasonably could be expected to result in a Material Adverse Effect.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar” means when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate based upon the Adjusted Eurodollar Rate.
“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate pursuant to regulations issued by
the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Event of Default” has the meaning provided in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.


LEGAL02/37021070v10    -15-

--------------------------------------------------------------------------------





“Excluded Foreign Subsidiary” means any Subsidiary of the Borrower that (a) is a
CFC, (b) is a CFC Holdco, or (c) is a direct or indirect Subsidiary of a CFC or
CFC Holdco (but excluding any Domestic Subsidiaries of any CFC Holdco).
“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guaranty of such Credit Party becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.05) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.03, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of July 31,
2014 (as amended), by and among the Borrower, the lenders party thereto and
SunTrust Bank, as agent for such lenders.
“Extension Date” has the meaning provided in Section 2.16(b).
“Extension Request Date” has the meaning provided in Section 2.16(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by


LEGAL02/37021070v10    -16-

--------------------------------------------------------------------------------





the Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter” means the letter dated March 21, 2017, from SunTrust and SunTrust
Robinson Humphrey, Inc. to the Borrower which details certain fees payable by
the Borrower in connection with this Agreement.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.
“Financial Projections” has the meaning provided in Section 5.07(b).
“Fixed Rate Loan” means any Eurodollar Loan or Foreign Currency Loan.
“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” means any of the Subsidiary Guarantors and any other person that
executes and delivers a Guaranty to the Administrative Agent
“Guaranty” means any of the following: (i) the guaranty by the Borrower in
Section 2.15, (ii) the guaranty by the Subsidiary Guarantors in Article X and
(iii) a guaranty, in form and substance reasonably satisfactory to the
Administrative Agent, executed by one of more Persons in favor of the
Administrative Agent for the benefit of the Creditors under which such Persons
guarantee payment and performance of the Obligations.
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated


LEGAL02/37021070v10    -17-

--------------------------------------------------------------------------------





or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; and (ii) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “restricted hazardous materials,” “extremely hazardous
wastes,” “restrictive hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar meaning and regulatory
effect, under any applicable Environmental Law.
“Hedge Agreement” means (i) any Interest Rate Protection Agreement, (ii) any
currency swap or option agreement, foreign exchange contract, forward currency
purchase agreement or similar currency management agreement or arrangement or
(iii) any Commodities Hedge Agreement.
“Immaterial Subsidiary” means, as of any Immaterial Subsidiary Testing Date, any
Subsidiary of the Borrower that the Borrower has designated as an “Immaterial
Subsidiary” in accordance with Section 4.01(ix) or Section 6.01(k) of this
Agreement; provided that the following are true on such Immaterial Subsidiary
Testing Date: (i) the aggregate Tangible Assets of all such Subsidiaries on such
day does not exceed 10% of the Total Tangible Assets on such day, and (ii) that
portion of Consolidated EBITDA attributable solely to such Subsidiaries for the
period of four consecutive fiscal quarters most recently ended prior to such day
does not exceed 10% of Consolidated EBITDA for the Borrower and its Subsidiaries
for such period; and further provided that the Borrower may from time to time,
by written notice to the Administrative Agent, cause any Subsidiary that it has
designated as an “Immaterial Subsidiary” hereunder to be no longer treated as or
deemed an “Immaterial Subsidiary” for purposes of this Agreement.
“Immaterial Subsidiary Testing Date” means the last day of each fiscal quarter
of the Borrower.
“Increasing Lender” has the meaning provided in Section 2.19.
“Incremental Revolving Commitments” has the meaning provided in Section 2.19.
“Incremental Term Loans” has the meaning provided in Section 2.19.
“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) all obligations, contingent or
otherwise, of such Person in respect of letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder (for the
avoidance of doubt, excluding specifically any obligations relating to letters
of credit supporting obligations constituting Indebtedness hereunder); (v) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; (vi) all indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such indebtedness has been
assumed; (vii) all Capitalized Lease Obligations of such Person; (viii) the
present value, determined on the basis of the implicit interest rate, of all
basic rental obligations under all Synthetic Leases of such Person; (ix) all
obligations of such Person with respect to asset securitization financing; (x)
all net obligations of such Person under Hedge Agreements; (xi) the full
outstanding balance of trade receivables, notes or other instruments sold with
full recourse (and the portion thereof subject to potential recourse, if sold
with limited recourse), other than in any such case any thereof sold solely for
purposes of collection of delinquent accounts; and (xii) all Guaranty
Obligations of such Person; provided, however, that (x) neither trade payables,
obligations under operating


LEGAL02/37021070v10    -18-

--------------------------------------------------------------------------------





leases, deferred revenue, taxes nor other similar accrued expenses, in each case
arising in the ordinary course of business, shall constitute Indebtedness; (y)
Indebtedness of the Borrower shall not increase by virtue of a change in GAAP;
and (z) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitees” has the meaning provided in Section 11.02.
“Initial Yield” shall mean, with respect to any Indebtedness and as of any date
of determination, the applicable interest rate of such Indebtedness, taking into
account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity), but excluding arrangement, commitment,
structuring or underwriting fees paid to any Lead Arranger or their Affiliates
(in each case in their capacities as such) or to one or more arrangers (or their
affiliates) in their capacities as such in connection with any Incremental Term
Loan and any amendment fees paid with respect to such Indebtedness to any Lead
Arranger or their Affiliates (in each case in their capacities as such) or to
one or more arranger (or their affiliates) in their capacities as such in
connection with any Incremental Term Loan.
“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.
“Intangible Assets” means, with respect to any Subsidiary of the Borrower as of
any date, intangible assets on the balance sheet of such Subsidiary as of such
date prepared in accordance with GAAP, including patents and goodwill.


LEGAL02/37021070v10    -19-

--------------------------------------------------------------------------------





“Interest Coverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated EBITDA for such Testing Period to (ii) Consolidated Interest
Expense for such Testing Period.
“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three or six months (or nine or twelve months if offered by all Lenders) as
selected by the Borrower; provided, however, that (i) the initial Interest
Period for any Borrowing of such Fixed Rate Loan shall commence on the date of
such Borrowing (the date of a Borrowing resulting from a Conversion or
Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (ii) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (iv) no Interest Period for any Fixed Rate Loan may be selected
that would end after the Revolving Facility Termination Date; and (v) if, upon
the expiration of any Interest Period, the Borrower has failed to (or may not)
elect a new Interest Period to be applicable to the respective Borrowing of
Fixed Rate Loans as provided above, the Borrower shall be deemed to have elected
to Convert such Borrowing to Base Rate Loans effective as of the expiration date
of such current Interest Period or, in the case of any Foreign Currency Loan,
the Borrower shall be required to repay the same in full.
“Interest Rate Protection Agreement” means any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
interest rate management agreement or arrangement, in each case providing for
the transfer or mitigation of interest risks either generally or under specific
contingencies.
“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person; or
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind.
“Judgment Amount” has the meaning provided in Section 11.24.
“KeyBank” means KeyBank National Association.
“LC Commitment Amount” means $80,000,000 or the Dollar Equivalent thereof in
Designated Foreign Currency.
“LC Disbursement” shall mean a payment made by the LC Issuer pursuant to a
Letter of Credit.
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, excluding the Letter of
Credit itself.
“LC Fee” means any of the fees payable pursuant to Section 2.11(c) or Section
2.11(d) in respect of Letters of Credit.


LEGAL02/37021070v10    -20-

--------------------------------------------------------------------------------





“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.
“LC Issuer” means SunTrust or any of its Affiliates, or such other Lender that
is requested by the Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent.
“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
Dollar Equivalent of the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unreimbursed Drawings with respect to Letters of Credit.
“LC Participant” has the meaning provided in Section 2.05(g)(i).
“LC Participation” has the meaning provided in Section 2.05(g)(i).
“LC Request” has the meaning provided in Section 2.05(b).
“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., KeyBanc Capital
Markets Inc. and Citizens Bank, National Association, each in their capacities
as a lead arranger in connection with this Agreement.
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes the Revolving Lenders, the Term Loan Lenders, the Swing
Line Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.
“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.
“Leverage Ratio” means, for any Testing Period, the ratio of (i) Consolidated
Total Debt as of the last date of such Testing Period to (ii) Consolidated
EBITDA for such Testing Period.
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
“Loan” means any Revolving Loan, Term Loan or Swing Loan.
“Loan Documents” means this Agreement, the Notes, each Guaranty, each Collateral
Document, the Fee Letter and each LC Document.
“Loss” has the meaning provided in Section 11.24.


LEGAL02/37021070v10    -21-

--------------------------------------------------------------------------------





“Margin Stock” has the meaning provided in Regulation U.
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of the Borrower or the Credit Parties, taken as a whole,
to perform its or their obligations under any of the Loan Documents; (iii) any
material adverse effect on the ability of the Borrower and its Subsidiaries,
taken as a whole, to pay their liabilities and obligations as they mature or
become due; or (iv) any material adverse effect on the validity, effectiveness
or enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; provided, however, that, none of the Disclosed Matters
shall be deemed to have had or constitute a Material Adverse Effect for purposes
of the representations and warranties set forth in Section 5.05 and Section 5.13
hereof, or would constitute an Event of Default under Section 8.01(j) hereof,
except to the extent that there is a change in the status of such Disclosed
Matters after the Closing Date which has had a Material Adverse Effect.
“Material Agreements” means those agreements listed on Schedule 2.
“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $40,000,000
(or the Dollar Equivalent thereof).
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.
“Material Real Property” means any fee-owned real property of any Credit Party
having a fair market value in excess of $10,000,000 as of the date of the
acquisition thereof or any subsequent date of any determination thereof.
“Maximum Rate” has the meaning provided in Section 11.23.
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), with minimum increments thereafter of $100,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $5,000,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), and (iii) with respect to Swing Loans, $100,000, with minimum
increments thereafter of $50,000.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means, collectively, the deeds of trust, trust deeds, security deeds,
mortgages, debentures, deeds of immovable hypothec or other equivalent documents
made by any of the Credit Parties in favor or for the benefit of the
Administrative Agent on behalf of the Creditors in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended, amended
and restated, extended, supplemented, substituted or otherwise modified from
time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA or 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding six plan years made or accrued
an obligation to make contributions.


LEGAL02/37021070v10    -22-

--------------------------------------------------------------------------------





“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
six plan years preceding the date of termination of such plan.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset Sale or
Event of Loss, the gross proceeds received by any Credit Party or any of its
Subsidiaries therefrom (including any cash, Cash Equivalents, deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) in the case of an Asset Sale, all income taxes and
other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction (provided that if such
estimated taxes exceed the amount of actual taxes required to be paid in cash in
respect of such Asset Sale, the amount of such excess shall constitute Net Cash
Proceeds), (ii) all reasonable and customary commissions, out-of-pocket legal
and other fees and expenses incurred in connection with such transaction or
event and (iii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) disposed of,
which Indebtedness is required to be repaid in connection with such transaction
or event, and (b) with respect to any issuance of Indebtedness, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
(i) all reasonable and customary out-of-pocket legal, underwriting and other
fees and expenses incurred in connection therewith and (ii) any reasonable and
customary costs, fees, premiums and expenses incurred in connection with the
issuance, if any, of such Indebtedness.
“Non-Consenting Lender” has the meaning provided in Section 2.16(b).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Increasing Lender” has the meaning in Section 2.19.
“Note” means a Revolving Facility Note, Term Loan Note or a Swing Line Note, as
applicable.
“Notice of Borrowing” has the meaning provided in Section 2.06(b).
“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).
“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).
“Notice Office” means the office of the Administrative Agent at 303 Peachtree
Street, N.E., 25th Floor, Atlanta, Georgia, 30308, Attention: Tony Curry, Agency
Services (facsimile: (404) 495-2170), Email: agency.services@suntrust.com; with
a copy to 3333 Peachtree Road, 8th Floor, Atlanta, Georgia, 30326, Attention:
Shannon Offen, Portfolio Manager (facsimile: (404) 439-7409), or such other
office as the Administrative Agent may designate in writing to the Borrower from
time to time.
“Obligations” means (i) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless


LEGAL02/37021070v10    -23-

--------------------------------------------------------------------------------





of whether allowed or allowable in such proceeding or subject to an automatic
stay under Section 362(a) of the Bankruptcy Code), (ii) all obligations owing
under any Designated Hedge Agreement and (iii) all Bank Product Obligations,
together with all renewals extensions, modifications or refinancings of any of
the foregoing; provided, however, that with respect to any Guarantor, the
Obligations shall not include any Excluded Swap Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease or finance lease on the
balance sheet of that Person.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles (certificate) of incorporation, or
equivalent formation documents, and bylaws (regulations), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and, in the case of any limited liability company,
includes any operating agreement, and, in each case, and any amendments to any
of the foregoing.
“Original Due Date” has the meaning provided in Section 11.24.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Patent” shall have the meaning assigned to such term in the Security Agreement.
“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Credit Party owning registered Patents or applications for Patents in favor of
the Administrative Agent for the benefit of the Creditors, both on the Closing
Date and thereafter.
“Payment Office” means the office of the Administrative Agent at 303 Peachtree
Street, N.E., Atlanta, Georgia, 30308, or such other office(s), as the
Administrative Agent may designate to the Borrower in writing from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.


LEGAL02/37021070v10    -24-

--------------------------------------------------------------------------------





“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
(i)    such Acquisition involves a line or lines of business that is or are, in
the good faith discretion of the Borrower’s management, complementary to the
lines of business in which the Borrower and its Subsidiaries, considered as an
entirety, are engaged on the Closing Date;
(ii)    no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;
(iii)    the Borrower would, after giving effect to such Acquisition, on a Pro
Forma Basis, be in compliance with each of the financial covenants contained in
Section 7.07 as of the last day of the Testing Period for which financial
statements were required to be delivered pursuant to Section 6.01(b);
(iv)    the sum of (A) the Borrower’s unrestricted cash and Cash Equivalents and
(B) the amount of the Unused Commitment shall be equal to or greater than
$5,000,000, both immediately before and after giving effect to such Acquisition;
(v)    at least five Business Days prior to the consummation of any such
Acquisition in which both (i) the Consideration exceeds $75,000,000 and (ii) the
Leverage Ratio equals or exceeds 2.00 to 1.00, determined on a Pro Forma Basis
as of the last day of the Testing Period for which financial statements were
required to be delivered pursuant to Section 6.01(b), the Borrower shall have
delivered to the Administrative Agent (A) a certificate of an Authorized Officer
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 7.07 on a Pro Forma Basis as of the last day of the
Testing Period for which financial statements were required to be delivered
pursuant to Section 6.01(b), and (B) historical financial statements relating to
the business or Person to be acquired and such other information as the
Administrative Agent may reasonably request; and
(vi)    the Borrower shall have executed and delivered, or caused its
Subsidiaries to execute and deliver, all guarantees, Collateral Documents and
other related documents required under Section 6.08.
“Permitted Foreign Subsidiary Investments” means Investments by a Credit Party
to or in a Foreign Subsidiary made on or after the Closing Date in the ordinary
course of business, so long as the aggregate amount of all such Investments by
all Credit Parties does not, at any time, exceed $125,000,000, it being
understood and agreed that such limitation shall not limit, and shall exclude,
any Acquisition of a Foreign Subsidiary to the extent such Acquisition meets the
criteria set forth in the definition of “Permitted Acquisition”.
“Permitted Lien” means any Lien permitted by Section 7.03.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
the Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to.


LEGAL02/37021070v10    -25-

--------------------------------------------------------------------------------





“Pension Plan” means an employee pension benefit plan described in Section 3(2)
of ERISA or Section 412 of the Code to which the Borrower or any Subsidiary of
the Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding six plan years made or accrued
an obligation to make contributions.
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
“Pro Forma Basis” shall mean, in connection with any calculation of the Leverage
Ratio or Interest Coverage Ratio, the calculation thereof after giving effect on
a pro forma basis to (x) the incurrence or repayment of any Indebtedness after
the first day of the relevant Testing Period (the “Relevant Period”) (including
any incurrence of Indebtedness to finance a transaction or payment giving rise
for the need to make such determination) as if such Indebtedness had been
incurred or repaid on the first day of such Relevant Period (and, in the case of
incurrence, remains outstanding on the date of measurement) and (y) the making
of any Restricted Payment or Acquisition after the first day of the Relevant
Period as if such Restricted Payment or Acquisition had been made on the first
day of such Relevant Period.
“Purchase Date” has the meaning provided in Section 2.04(c).
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Qualified Plan” shall mean a Plan that is intended to be tax-qualified under
Section 401(a) of the Code.
“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et. seq.
“Real Property Documents” shall mean, collectively, (i) Mortgages covering all
Real Property owned by the Credit Parties, duly executed by each applicable
Credit Party, together with (A) title insurance policies, current as-built
ALTA/ACSM Land Title surveys certified to the Administrative Agent, zoning
letters, building permits and certificates of occupancy, in each case relating
to such Real Property and satisfactory in form and substance to the
Administrative Agent, (B) (x) Life of Loan” Federal Emergency Management Agency
Standard Flood Hazard determinations, (y) notices, in the form required under
the Flood Insurance Laws, about special flood hazard area status and flood
disaster assistance duly executed by each Credit Party, and (z) if any improved
real property encumbered by any Mortgage is located in a special flood hazard
area, a policy of flood insurance that is on terms satisfactory to the
Administrative Agent, (C) evidence that counterparts of such Mortgages have been
recorded in all places to the extent necessary or desirable, in the judgment of
the Administrative Agent, to create a valid and enforceable first priority Lien
on such Real Property in favor of the Administrative Agent for the benefit of
the Creditors (or in favor of such other trustee as may be required or desired
under local law), (D) an opinion of counsel in each state in which such Real
Property is located in form and substance and from counsel satisfactory to the
Administrative Agent, (E) a duly executed Environmental Indemnity with respect
thereto, (F) Phase I Environmental Site Assessment Reports, consistent with
American Society of Testing and Materials (ASTM) Standard E 1527-05, and
applicable state requirements, on all of the owned Real Property, dated no more
than six (6) months prior to


LEGAL02/37021070v10    -26-

--------------------------------------------------------------------------------





the Closing Date (or date of the applicable Mortgage if provided post closing),
prepared by environmental engineers satisfactory to the Administrative Agent,
all in form and substance satisfactory to the Administrative Agent, and such
environmental review and audit reports, including Phase II reports, with respect
to the Real Property of any Credit Party as the Administrative Agent shall have
requested, in each case together with letters executed by the environmental
firms preparing such environmental reports, in form and substance satisfactory
to the Administrative Agent, authorizing the Administrative Agent and the
Lenders to rely on such reports, and the Administrative Agent shall be satisfied
with the contents of all such environmental reports and (G) such other reports,
documents, instruments and agreements as the Administrative Agent shall request,
each in form and substance satisfactory to Administrative Agent.
“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures.
“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the LC Issuer.
“Register” has the meaning provided in Section 11.06(c).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Release” or “Released” has the meaning stated in Section 101(22) of CERCLA.
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under PBGC Regulation Section 4043.
“Required Lenders” means, Lenders holding more than 50% of the sum of the
aggregate outstanding (i) Term Loans and (ii) Total Revolving Commitments (or at
any time on or after the date on which the Revolving Commitments have been
terminated, the sum of (A) the Aggregate Revolving Facility Exposure and (B) the
outstanding principal amount of Swing Loans); provided that, as set forth in
Section 2.18, any Term Loan and the Revolving Commitment of, and the portion of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
each Revolving Lender will be deemed to hold LC Outstandings and Swing Loans in
accordance with its Revolving Facility Percentage.
“Required Revolving Lenders” means, (i) at any time prior to the date on which
the Revolving Commitments have been terminated, Lenders whose Credit Facility
Exposure and Unused Revolving Commitments constitute more than 50% of the sum of
the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment, and (ii) at any time on or after the date on which the Revolving
Commitments have been terminated, the Lenders that hold more than 50% of the sum
of (A) the Aggregate Revolving Facility Exposure and (B) the outstanding
principal amount of Swing Loans; provided that, as set forth in Section 2.18,
the Revolving Commitment of, and the portion of the sum of the Aggregate Credit
Facility


LEGAL02/37021070v10    -27-

--------------------------------------------------------------------------------





Exposure and the Unused Total Revolving Commitment held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders; provided, further, that each Revolving Lender will
be deemed to hold LC Outstandings and Swing Loans in accordance with its
Revolving Facility Percentage.
“Restricted Payment” means (i) any Capital Distribution; or (ii) any amount paid
by the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness.
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Revolving Lenders having
Revolving Commitments in respect thereof on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date) in the same
currency, having in the case of any Fixed Rate Loans the same Interest Period.
“Revolving Commitment” means, with respect to each Revolving Lender, the
obligation of such Lender to make Revolving Loans and to participate in Letters
of Credit in the amount set forth opposite such Lender’s name in Schedule 1 as
its “Revolving Commitment” or in the case of any Lender that becomes a party
hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment Agreement, as such commitment may be reduced from time to time
pursuant to Section 2.12(c) or increased from time to time pursuant to
Section 2.19 or adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 11.06.
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.
“Revolving Facility Exposure” means, for any Revolving Lender at any time, the
Dollar Equivalent of the sum of (i) the principal amount of Revolving Loans made
by such Lender and outstanding at such time, (ii) such Lender’s share of the LC
Outstandings at such time and (iii) for purposes of Sections 2.01, 2.02, 2.05(a)
and 2.13(b)(iv), 2.16(c)(i), 2.18(b)(iv) and 11.06(b)-(c), the Swing Line
Exposure of such Lender.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.
“Revolving Facility Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1.
“Revolving Facility Termination Date” means the earlier of (i) May 11, 2022, or
(ii) the date that the Revolving Commitments have been terminated pursuant to
Section 8.02.
“Revolving Lender” means each Lender with a Revolving Commitment or, to the
extent the Revolving Commitments have been terminated, a Revolving Loan or other
Revolving Facility Exposure.
“Revolving Loan” means, with respect to each Revolving Lender, any loan made by
such Lender pursuant to Section 2.02.


LEGAL02/37021070v10    -28-

--------------------------------------------------------------------------------





“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“S&P” means S&P Global Ratings, a business unit of Standard & Poor's Financial
Services LLC, and any successor thereto.
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof and substantially in the form of Exhibit F, made by the Credit Parties in
favor of the Administrative Agent for the benefit of the Creditors.
“Special Subsidiary” means any of (i) CIRCOR German Holdings, L.L.C. and (ii)
any Subsidiary of the Borrower substantially all of the assets of which are
equity interests in one or more Foreign Subsidiaries of the Borrower.
“Specified Restructuring Charges” means, for any period, non-recurring
restructuring or special charges taken (in accordance with GAAP) in connection
with plant closings and/or the consolidation of operations that consist of
(i) charges for severance payments, (ii) charges for moving and relocation
expenses, and (iii) non-cash charges for the write-downs of the book value of
assets.
“Standard Permitted Lien” means any of the following: (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens created by this Agreement or the other Loan Documents;
(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g); (v) Liens (other than
any Lien imposed by ERISA) incurred or deposits made in the


LEGAL02/37021070v10    -29-

--------------------------------------------------------------------------------





ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (vi) easements, rights-of-way, zoning or other
restrictions, charges, encumbrances, defects in title, prior rights of other
persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, either individually or in the
aggregate, (A) a substantial disruption of the business activities of the
Borrower and its Subsidiaries considered as an entirety, or (B) a Material
Adverse Effect; (vii) Liens arising from the rights of lessors under leases
(including financing statements regarding property subject to lease) not in
violation of the requirements of this Agreement, provided that such Liens are
only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor); and (viii)
rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.
“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).
“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent and
the Required Lenders.
“Subordinated Obligations” has the meaning provided in Section 10.02.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” has the meaning provided in the first paragraph of this
Agreement.
“SunTrust” means SunTrust Bank.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Commitment” means $10,000,000.


LEGAL02/37021070v10    -30-

--------------------------------------------------------------------------------





“Swing Line Exposure” means, with respect to each Revolving Lender, the
principal amount of the Swing Loans in which such Lender is legally obligated
either to make a Revolving Loan or to purchase a participation in accordance
with Section 2.04(c), which shall equal such Revolving Lender’s Revolving
Facility Percentage of all outstanding Swing Loans.
“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.
“Swing Line Lender” means SunTrust.
“Swing Line Note” means a promissory note substantially in the form of Exhibit
A‑3.
“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 15 days, and
(ii) the Revolving Facility Termination Date.
“Swing Loan Participation” has the meaning provided in Section 2.04(c).
“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
“Tangible Assets” means, with respect to any Subsidiary of the Borrower as of
any date, (i) the total assets of such Subsidiary that would be shown on the
balance sheet of such Subsidiary as of such date prepared in accordance with
GAAP minus (ii) the net amount of all assets of such Subsidiary that would be
classified as Intangible Assets as of such date.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Loan” means a term loan made by a Term Loan Lender to the Borrower
pursuant to Section 2.17 or Incremental Term Loan pursuant to Section 2.19.
“Term Loan Borrowing” means the incurrence of Term Loans consisting of one Type
by the Borrower from all of the Term Loan Lenders having Term Loan Commitments
in respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date) in the same currency, having in
the case of any Eurodollar Loan the same Interest Period.
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
obligation of such Lender to make a Term Loan hereunder on the Closing Date, in
a principal amount not exceeding the amount set forth with respect to such
Lender on Schedule 1. The aggregate principal amount of all Term Loan Lenders’
Term Loan Commitments as of the Closing Date is $100,000,000.


LEGAL02/37021070v10    -31-

--------------------------------------------------------------------------------





“Term Loan Facility Percentage” means, for any Term Loan Lender at any time, the
percentage obtained by dividing the Term Loans made by such Lender and
outstanding at such time by the sum of the aggregate Term Loans of all Term Loan
Lenders outstanding at such time.
“Term Loan Lender” means each Lender with a Term Loan Commitment or holding an
outstanding Term Loan.
“Term Loan Maturity Date” means the earlier of (i) May 11, 2022, or (ii) the
date on which the principal amount of all outstanding Term Loans have been
declared or automatically have become due and payable (whether by acceleration
or otherwise).
“Term Loan Note” means a promissory note substantially in the form of Exhibit
A-2.
“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.
“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan),
that is covered by Title IV of ERISA, and that the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any of them. A Title IV Plan also includes any Pension Plan that if it were
terminated at any time, would result in the Borrower or ERISA Affiliate being
deemed to be a “contributing sponsor” (as defined in Section 4001(a)(13) of
ERISA) of the terminated plan pursuant to ERISA Section 4069.
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Revolving Lenders as the same may be decreased pursuant to Section 2.12(c) or
increased pursuant to Section 2.19. As of the Closing Date, the amount of the
Total Revolving Commitment is $400,000,000.
“Total Consolidated Assets” means, as of any date, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter of the Borrower and
its Subsidiaries for which such balance sheet has been provided in accordance
with Section 4.01(xx) or Section 6.01(a) or (b) (as applicable), prepared in
accordance with GAAP.
“Total Tangible Assets” means, as of any date, (i) the Total Consolidated Assets
as of such date minus (ii) the net amount of all assets of the Borrower and its
Subsidiaries that would be classified as Intangible Assets as of such date.
“Trademark” shall have the meaning assigned to such term in the Security
Agreement.
“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Credit Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the
Creditors, both on the Closing Date and thereafter.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.


LEGAL02/37021070v10    -32-

--------------------------------------------------------------------------------





“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan, a Eurodollar Loan or a Foreign Currency Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.
“United States” and “U.S.” each means United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Unreimbursed Drawing” means, with respect to any Letter of Credit, the
aggregate Dollar or Dollar Equivalent amount, as applicable, of the draws made
on such Letter of Credit that have not been reimbursed by the Borrower or the
applicable LC Obligor or converted to a Revolving Loan pursuant to
Section 2.05(f)(i), and, in each case, all interest that accrues thereon
pursuant to this Agreement.
“Unused Commitment” means, at any time, the excess of (i) the Total Revolving
Commitment at such time over (ii) the Aggregate Credit Facility Exposure at such
time.
“Unused Fees” has the meaning provided in Section 2.11(a).
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.
“Withdrawal Liability” shall mean any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any other Credit Party or the
Administrative Agent, as applicable.


LEGAL02/37021070v10    -33-

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Section 1.03    Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. Notwithstanding any other
provision contained herein, (i) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB ASC Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Credit Party or any Subsidiary of any Credit Party at “fair value”, as defined
therein and (ii) for purposes of calculating the covenants contained in Section
7.07, any obligations of a Person under a lease (whether existing on the Closing
Date or entered into thereafter) that is not (or would not be) required to be
classified or accounted for as a Capitalized Lease Obligation on a balance sheet
of such Person prepared in accordance with GAAP as in effect on the Closing Date
shall not be treated as a Capitalized Lease Obligation pursuant to the Loan
Documents solely as a result of changes in the application of, or the adoption
of changes in, GAAP after the Closing Date.
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.
Section 1.05    Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in U.S. Dollars or, if the context so requires, the Dollar
Equivalent of such amount in any Designated Foreign Currency. The Dollar
Equivalent of any amount shall be determined in accordance with the definition
of “Dollar Equivalent”; provided, however, that notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) the Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(b), or (ii) the Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, the


LEGAL02/37021070v10    -34-

--------------------------------------------------------------------------------





Administrative Agent may, in the case of either of the foregoing, in its
discretion, calculate the Dollar Equivalent of such amount on any Business Day
selected by the Administrative Agent.
Section 1.06    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
ARTICLE II.    

THE TERMS OF THE CREDIT FACILITY
Section 2.01    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Revolving Commitment, or (ii) the
Revolving Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Revolving Commitment.
Section 2.02    Revolving Facility. During the Revolving Facility Availability
Period, each Revolving Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a Revolving Loan or Revolving Loans to the
Borrower from time to time pursuant to such Lender’s Revolving Commitment, which
Revolving Loans (i) may, except as set forth herein, at the option of the
Borrower, be incurred and maintained as, or Converted into, Revolving Loans that
are Base Rate Loans, Eurodollar Loans or Foreign Currency Loans, in each case
denominated in Dollars or a Designated Foreign Currency, provided that all
Revolving Loans made as part of the same Revolving Borrowing shall consist of
Revolving Loans of the same Type; (ii) may be repaid or prepaid and reborrowed
in accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the sum of (1)
the Aggregate Revolving Facility Exposure and (2) the outstanding principal
amount of Swing Loans, would exceed the Total Revolving Commitment, or (C) the
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(b).
Section 2.03    [Reserved].
Section 2.04    Swing Line Facility.
(a)    Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in U.S. Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, (B) the sum
of (1) the Revolving Facility Exposure of any Lender and (2) the Swing Line
Exposure of such Lender, does not exceed such Lender’s Revolving Commitment and
(C) the sum of (1) the Aggregate Revolving Facility Exposure and (2) the
outstanding principal amount of Swing Loans, would exceed the Total Revolving
Commitment; (v) shall not be made if, after giving effect thereto, the Borrower
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 2.13(b); and (vi) shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan.


LEGAL02/37021070v10    -35-

--------------------------------------------------------------------------------





(b)    Swing Loan Refunding. The Swing Line Lender may at any time, in its sole
and absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Revolving Lenders with
Revolving Commitments and, unless an Event of Default specified in Section
8.01(h) in respect of the Borrower has occurred, the Borrower. Each such Notice
of Swing Loan Refunding shall be deemed to constitute delivery by the Borrower
of a Notice of Borrowing requesting Revolving Loans consisting of Base Rate
Loans in the amount of the Swing Loans to which it relates. Each Revolving
Lender with a Revolving Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.02 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Borrower in the amount of such Lender’s Revolving Facility Percentage of the
aggregate amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates. Each such Lender shall make the amount of such Revolving Loan available
to the Administrative Agent in immediately available funds at the Payment Office
not later than 1:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Domestic Lending
Office), or not later than 1:00 P.M. (local time at the Payment Office) on the
next Business Day, if such notice is received by such Lender after such time.
The proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.
(c)    Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrower or one or more of the Revolving Lenders with
Revolving Commitments shall determine that it is legally prohibited from making
a Revolving Loan under such circumstances, each Lender (other than the Swing
Line Lender), or each Lender (other than such Swing Line Lender) so prohibited,
as the case may be, shall, on the date such Revolving Loan would have been made
by it (the “Purchase Date”), purchase an undivided participating interest (a
“Swing Loan Participation”) in the outstanding Swing Loans to which such Notice
of Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.


LEGAL02/37021070v10    -36-

--------------------------------------------------------------------------------





(d)    Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Credit Party, or any other Person,
or any Credit Party may have against any Lender or other Person, as the case may
be, for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default; (C) any event or circumstance involving a Material Adverse
Effect; (D) any breach of any Loan Document by any party thereto; or (E) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.
Section 2.05    Letters of Credit.
(a)    LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuance at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars or any
Designated Foreign Currency and in each case in such form as may be approved by
such LC Issuer and the Administrative Agent; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if, after giving
effect thereto, (i) the LC Outstandings would exceed the LC Commitment Amount,
(ii) the Revolving Facility Exposure of any Lender would exceed such Lender’s
Revolving Commitment, (iii) the sum of (A) the Aggregate Revolving Facility
Exposure and (B) the outstanding principal amount of Swing Loans, would exceed
the Total Revolving Commitment, (iv) the Borrower would be required to prepay
Loans or cash collateralize Letters of Credit pursuant to Section 2.13(b) or (v)
any Revolving Lender is at such time a Defaulting Lender hereunder, unless such
LC Issuer has entered into arrangements satisfactory to such LC Issuer (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
LC Issuer’s actual or potential risk with respect to such Lender’s LC
Participation. Subject to Section 2.05(c) below, each Letter of Credit shall
have an expiry date (including any renewal periods) occurring not later than the
earlier of (y) one year from the date of issuance thereof, or (z) 30 Business
Days prior to the Revolving Facility Termination Date. Letters of Credit listed
on Schedule 2.05 issued under the Existing Credit Agreement shall automatically
be deemed to constitute and continue as Letters of Credit issued hereunder on
the Closing Date.
(b)    LC Requests. Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
shall give the Administrative Agent and the applicable LC Issuer written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) which, if in the form of
written notice, shall be substantially in the form of Exhibit B-4 (each such
request, a “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the applicable LC Issuer), prior
to 11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be reasonably acceptable to the relevant LC Issuer)
prior to the proposed date of issuance (which shall be a Business Day), which LC
Request shall include such supporting documents that such LC Issuer customarily
requires in connection therewith (including, in the case of a Letter of Credit
for an account party other than the Borrower, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of Credit). In
the event of any inconsistency between any of the terms or provisions of any LC
Document and the terms and


LEGAL02/37021070v10    -37-

--------------------------------------------------------------------------------





provisions of this Agreement respecting Letters of Credit, the terms and
provisions of this Agreement shall control.
(c)    Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than one day in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) such
LC Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than 30 Business Days prior to the Revolving Facility
Termination Date; provided, however, that such LC Issuer shall not permit any
such renewal if (i) such LC Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (ii) it has received notice (which may be by telephone or
in writing) on or before the day that is two Business Days before the date that
such LC Issuer is permitted to send a notice of non-renewal from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.
(d)    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.
(e)    Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Revolving Lender
and the Borrower written notice of such LC Issuance, accompanied by a copy to
the Administrative Agent of the Letter of Credit or Letters of Credit issued by
it. Each LC Issuer shall provide to the Administrative Agent a quarterly (or
monthly if requested by any applicable Revolving Lender) summary describing each
Letter of Credit issued by such LC Issuer and then outstanding and an
identification for the relevant period of the daily aggregate LC Outstandings
represented by Letters of Credit issued by such LC Issuer.
(f)    Reimbursement Obligations.
(i)    The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unreimbursed Drawing with respect to
any Letter of Credit immediately after, and in any event on the date on which,
such LC Issuer notifies the Borrower (or any such other LC Obligor for whose
account such Letter of Credit was issued) of such payment or disbursement (which
notice to the Borrower (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement), such payment to be made in
Dollars or in the applicable Designated Foreign Currency in which such Letter of
Credit is denominated, with interest on the amount so paid or disbursed by such
LC Issuer. The Borrower will be deemed to have given a Notice of Borrowing for
Revolving Loans that are Base Rate Loans in an aggregate Dollar Equivalent
principal amount


LEGAL02/37021070v10    -38-

--------------------------------------------------------------------------------





sufficient to reimburse such Unreimbursed Drawing (and the Administrative Agent
shall promptly give notice to the Revolving Lenders of such deemed Notice of
Borrowing), the Revolving Lenders shall, unless they are legally prohibited from
doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.02),
and the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unreimbursed Drawing, with any excess proceeds to be made
available to the Borrower in accordance with the applicable provisions of this
Agreement. To the extent such Unreimbursed Drawing is not reimbursed prior to
1:00 P.M. (local time at the payment office of the applicable LC Issuer) on the
date of such payment or disbursement, interest on such Unreimbursed Drawing
shall accrue, from and including the date paid or disbursed to but not including
the date such LC Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Revolving Loans pursuant to Section 2.09(a)(i) that
are Base Rate Loans or, if not reimbursed on the date of such payment or
disbursement because the Aggregate Credit Facility Exposure exceeds the
Revolving Commitment, then at the Default Rate, any such interest also to be
payable on demand.
(ii)    Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unreimbursed Drawings (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.
(g)    LC Participations.
(i)    Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Revolving Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Revolving Lenders as
provided in Section 2.11 and the LC Participants shall have no right to receive
any portion of any fees of the nature contemplated by Section 2.11 (d) or (e)),
the obligations of any LC Obligor under any LC Documents pertaining thereto, and
any security for, or guaranty pertaining to, any of the foregoing.
(ii)    In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.


LEGAL02/37021070v10    -39-

--------------------------------------------------------------------------------





(iii)    If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars or in the applicable Designated Foreign Currency in
which such Letter of Credit is denominated and in same-day funds; provided,
however, that no LC Participant shall be obligated to pay to the Administrative
Agent its Revolving Facility Percentage of such unreimbursed amount for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer. If the Administrative Agent so notifies any LC
Participant required to fund a payment under a Letter of Credit prior to 11:00
A.M. (local time at its Notice Office) on any Business Day, such LC Participant
shall make available to the Administrative Agent for the account of the relevant
LC Issuer such LC Participant’s Revolving Facility Percentage of the amount of
such payment on such Business Day in same-day funds. If and to the extent such
LC Participant shall not have so made its Revolving Facility Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate. The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit
shall not relieve any other LC Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such LC Issuer its
Revolving Facility Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no LC Participant shall be responsible
for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.
(iv)    Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.
(v)    The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting),


LEGAL02/37021070v10    -40-

--------------------------------------------------------------------------------





the Administrative Agent, any LC Issuer, any Lender, or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the applicable LC Obligor and the beneficiary named in any
such Letter of Credit), other than any claim that the applicable LC Obligor may
have against any applicable LC Issuer for gross negligence or willful misconduct
of such LC Issuer in making payment under any applicable Letter of Credit;
(C)    any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(E)    the occurrence of any Default or Event of Default.
(vi)    To the extent any LC Issuer is not indemnified by the Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.
Section 2.06    Notice of Borrowing.
(a)    Time of Notice. Each Borrowing of a Revolving Loan or Swing Loan (other
than a Continuation or Conversion) shall be made upon notice in the form
provided for below which shall be provided by the Borrower to the Administrative
Agent at its Notice Office not later than (i) in the case of each Borrowing of a
Fixed Rate Loan, 1:00 P.M. (local time at its Notice Office) at least three
Business Days’ prior to the date of such Borrowing, (ii) in the case of each
Borrowing of a Base Rate Loan, prior to 1:00 P.M. (local time at its Notice
Office) on the proposed date of such Borrowing, and (iii) in the case of any
Borrowing under the Swing Line Facility, prior to 1:00 P.M. (local time at its
Notice Office) on the proposed date of such Borrowing. For the avoidance of
doubt, each request for a Borrowing hereunder in a Designated Foreign Currency
shall be made only by the Borrower.
(b)    Notice of Borrowing. Each request for a Revolving Borrowing or Swing Loan
(other than a Continuation or Conversion) shall be made by an Authorized Officer
of the Borrower by delivering written notice of such request substantially in
the form of Exhibit B-1 (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Class and Type of Loans
such Borrowing will consist of, and (iv) if applicable, the initial Interest
Period, the Swing Loan Maturity Date (which shall be less than 15 days) and
Designated Foreign Currency applicable thereto. Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice permitted
to be given hereunder, the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic


LEGAL02/37021070v10    -41-

--------------------------------------------------------------------------------





notice believed by the Administrative Agent in good faith to be from an
Authorized Officer of the Borrower entitled to give telephonic notices under
this Agreement on behalf of the Borrower. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.
(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.
(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Fixed Rate Loans,
each such Borrowing shall have a different initial Interest Period, (ii) at no
time shall there be more than seven Borrowings of Fixed Rate Loans outstanding
hereunder, (iii) at no time shall there be more than two Borrowings of Swing
Loans outstanding hereunder, and (iv) at no time shall there be more than 10
Borrowings outstanding hereunder.
Section 2.07    Funding Obligations; Disbursement of Funds.
(a)    Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of a
Class of Commitments pursuant to Section 2.12 shall be deemed to relieve any
Lender in such Class from its obligation to fulfill its commitments hereunder
and in existence from time to time or to prejudice any rights that the Borrower
may have against any Lender in such Class as a result of any default by such
Lender hereunder.
(b)    Borrowings Pro Rata. Except with respect to the making of Swing Loans by
the Swing Line Lender, all Revolving Loans hereunder shall be made and LC
Participations acquired by each Lender on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued.
(c)    Notice to Lenders. The Administrative Agent shall promptly give each
Lender in a Class, as applicable, written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing, or Conversion or Continuation
thereof, and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.
(d)    Funding of Loans.
(i)    Loans Generally. No later than 4:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender in a
Class will make available its amount, if any, of each Borrowing of such Class
requested to be made on such date to the Administrative Agent at the Payment
Office in Dollars or the applicable Designated Foreign Currency and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received. For the


LEGAL02/37021070v10    -42-

--------------------------------------------------------------------------------





avoidance of doubt, proceeds of any Borrowing hereunder in a Designated Foreign
Currency shall be funded only to the Borrower as provided immediately above.
(ii)    Swing Loans. No later than 4:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, the Swing Line Lender will
make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.
(e)    Advance Funding. Unless the Administrative Agent shall have been notified
by any Lender of a Class prior to the date of a Borrowing of such Class that
such Lender does not intend to make available to the Administrative Agent its
portion of the Class of Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made the same available to
the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a rate per annum equal to (i) if paid
by such Lender, the overnight Federal Funds Effective Rate or (ii) if paid by
the Borrower, the then applicable rate of interest, calculated in accordance
with Section 2.09, for the respective Class of Loans (but without any
requirement to pay any amounts in respect thereof pursuant to Section 3.02).
Section 2.08    Evidence of Obligations.
(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    Loan Accounts of Administrative Agent. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan and
Borrowing made hereunder, the Type thereof, the currency in which such Loan is
denominated, the Interest Period and applicable interest rate and, in the case
of a Swing Loan, the Swing Loan Maturity Date applicable thereto, (ii) the
amount and other details with respect to each Letter of Credit issued hereunder,
(iii) the amount of any principal due and payable or to become due and payable
from the Borrower to each Lender hereunder, (iv) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof, and (v) the other details relating to the Loans, Letters
of Credit and other Obligations.
(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.


LEGAL02/37021070v10    -43-

--------------------------------------------------------------------------------





(d)    Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Swing
Line Note with blanks appropriately completed in conformity herewith to evidence
the Borrower’s obligation to pay the principal of, and interest on, the Swing
Loans made to it by the Swing Line Lender and (iii) a Term Loan Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, Term Loans made to it by
such Lender; provided, however, that the decision of any Lender or the Swing
Line Lender to not request a Note shall in no way detract from the Borrower’s
obligation to repay the Loans and other amounts owing by the Borrower to such
Lender or the Swing Line Lender.
Section 2.09    Interest; Default Rate.
(a)    Interest on Term Loans and Revolving Loans. The outstanding principal
amount of each Term Loan and Revolving Loan made by each Lender shall bear
interest at a fluctuating rate per annum that shall at all times be equal to
(i) during such periods as such Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin in effect from time to time, (ii) during such periods as such
Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such
Eurodollar Loan for the applicable Interest Period plus the Applicable Margin in
effect from time to time, and (iii) during such periods as a Revolving Loan is a
Foreign Currency Loan, the relevant Adjusted Foreign Currency Rate for such
Foreign Currency Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time.
(b)    [Reserved].
(c)    Interest on Swing Loans. The outstanding principal amount of each Swing
Loan shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Base Rate plus the Applicable Margin for Base Rate Loans.
Each Swing Loan shall bear interest for a minimum of one day. Interest on all
Swing Loans shall be paid on the last day of each month and on the Revolving
Facility Termination Date.
(d)    Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrower under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.
(e)    Accrual and Payment of Interest. Interest on each Borrowing shall accrue
from and including the date of such Borrowing to but excluding the date of any
prepayment or repayment thereof and shall be payable by the Borrower as follows:
(i) in respect of each Base Rate Loan, quarterly in arrears on the last Business
Day of each March, June, September and December, (ii) in respect of each Fixed
Rate Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on the dates that are
successively three months after the commencement of such Interest Period, (iii)
in respect of any Swing Loan, on the Swing Loan Maturity Date applicable
thereto, (iv) in respect of


LEGAL02/37021070v10    -44-

--------------------------------------------------------------------------------





Revolving Loans, the Revolving Facility Termination Date, (v) in respect of Term
Loans, the Term Loan Maturity Date, (vi) in respect of all other Loans, on (A)
the date of any repayment or prepayment (other than a repayment or prepayment of
a Revolving Loan that is a Base Rate Loan prior to the Revolving Facility
Termination Date) on the amount repaid or prepaid and (B) the date of any
Conversion on the amount Converted, (vii) in respect of any interest not paid
when due pursuant to any of the foregoing subparts, on demand, and (viii) in
respect of any interest payable pursuant to Section 2.09(c), as set forth in
Section 2.09(c).
(f)    Computations of Interest. All computations of interest on all Loans and
Unreimbursed Drawings hereunder shall be made on the actual number of days
elapsed over a year of 360 days.
(g)    Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Class of Borrowing, shall promptly notify
the Borrower and the Lenders of such Class thereof. Any changes in the
Applicable Margin shall be determined by the Administrative Agent in accordance
with the provisions set forth in the definition of “Applicable Margin” and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.
Section 2.10    Conversion and Continuation of Loans.
(a)    Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Class and
Type made to it into a Borrowing or Borrowings of another Type of the same Class
of Loans that can be made to it pursuant to this Agreement and (ii) Continue a
Borrowing of Eurodollar Loans or Foreign Currency Loans, as the case may be, at
the end of the applicable Interest Period as a new Borrowing of the same Class
of Eurodollar Loans or Foreign Currency Loans (in the same Designated Foreign
Currency as the original Foreign Currency Loan) with a new Interest Period;
provided, however, that (A) no Foreign Currency Loan may be Converted into a
Base Rate Loan, Eurodollar Loan or a Foreign Currency Loan that is denominated
in a different Designated Foreign Currency, and (B) any Conversion of Eurodollar
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans.
(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Fixed Rate Loan, prior to
1:00 P.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 1:00 P.M. (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-3 (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of the Borrower of a Notice of
Continuation or Conversion), and in any event each such request shall be
irrevocable and shall specify (A) the Class of the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this


LEGAL02/37021070v10    -45-

--------------------------------------------------------------------------------





Agreement on behalf of the Borrower. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.
Section 2.11    Fees.
(a)    Unused Fees. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Revolving Lender based upon each such Lender’s
Revolving Facility Percentage (except as otherwise provided in Section 2.18 with
respect to Defaulting Lenders), as consideration for the Revolving Commitments
of the Revolving Lenders, unused fees (the “Unused Fees”) for the period from
the Closing Date to, but not including, the Revolving Facility Termination Date,
computed for each day at a rate per annum equal to (i) the Applicable Margin for
Unused Fees times (ii) the Unused Total Revolving Commitment in effect on such
day. Accrued Unused Fees shall be due and payable in arrears on the last
Business Day of each December, March, June and September and on the Revolving
Facility Termination Date. For purposes of computing Unused Fees with respect to
the Revolving Commitments, the Revolving Commitment of each Revolving Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Outstandings, but neither the Swing Line Exposure of such Lender nor any
outstanding Competive Bid Loan of any Lender shall be deemed to be usage of the
Revolving Commitment of any Lender.
(b)    [Reserved.]
(c)    LC Fees.
(i)    Standby Letters of Credit. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Revolving Lender with a
Revolving Commitment based upon each such Lender’s Revolving Facility Percentage
(except as otherwise provided in Section 2.18 with respect to Defaulting
Lenders), a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Loans in effect on
such day times (B) the Stated Amount of such Letter of Credit on such day. The
foregoing fees shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date.
(ii)    Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Revolving Lender based upon
each such Lender’s Revolving Facility Percentage (except as otherwise provided
in Section 2.18 with respect to Defaulting Lenders), a fee in respect of each
Letter of Credit issued hereunder that is a Commercial Letter of Credit in an
amount equal to (A) the Applicable Margin for Revolving Loans that are
Eurodollar Loans in effect on the date of issuance times (B) the Stated Amount
of such Letter of Credit. The foregoing fees shall be payable on the date of
issuance of such Letter of Credit.
(d)    Fronting Fees. The Borrower agrees to pay directly to each LC Issuer, for
its own account, a fee in respect of each Letter of Credit issued by it, payable
on the date of issuance (or any increase in the amount, or renewal or extension)
thereof, computed at the rate of 0.125% per annum on the Stated Amount thereof
for the period from the date of issuance (or increase, renewal or extension) to
the expiration date thereof (including any extensions of such expiration date
which may be made at the election of the beneficiary thereof). The foregoing
fees shall be payable quarterly in arrears on the last Business Day of each of
March, June, September and December and on the Revolving Facility Termination
Date.


LEGAL02/37021070v10    -46-

--------------------------------------------------------------------------------





(e)    Additional Charges of LC Issuer. The Borrower agrees to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.
(f)    Administrative Agent and Lender Fees. The Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account
and for the benefit of the Lenders, and shall pay to SunTrust Bank and SunTrust
Robinson Humphrey, Inc., for their respective accounts, the fees set forth in
the Fee Letter.
(g)    Computations of Fees. All computations of Unused Fees, LC Fees and other
Fees hereunder shall be made on the actual number of days elapsed over a year of
360 days.
Section 2.12    Termination and Reduction of Commitments; Maturity.
(a)    Mandatory Termination of Commitments. All of the Revolving Commitments
shall terminate on the Revolving Facility Termination Date. Upon a Term Loan
Lender’s funding of its Term Loan on the Closing Date, the Term Loan Commitment
of such Lender shall terminate.
(b)    Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unreimbursed
Drawings are contemporaneously prepaid in accordance with Section 2.13 and (ii)
either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions reasonably acceptable to each LC Issuer
and the Revolving Lenders), provided further, that a notice of termination of
the Total Revolving Commitment may state that such notice is conditioned on the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
(c)    Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately, except as set forth in Sections 2.18 (based on each
Lender’s Revolving Facility Percentage) and permanently reduce the Revolving
Commitment of each Lender, (ii) such reduction shall apply to proportionately,
except as set forth in Sections 2.18, and permanently reduce the LC Commitment
Amount, but only to the extent that the Unused Commitment would be reduced below
any such limits, (iii) no such reduction shall be permitted if the Borrower
would be required to make a mandatory prepayment of Loans or cash collateralize
Letters of Credit pursuant to Section 2.13, and (iv) any partial reduction shall
be in the amount of at least $5,000,000 (or, if greater, in integral multiples
of $1,000,000).
(d)    Maturity. The entire principal amount of all outstanding Revolving Loans
and all accrued but unpaid interest and other amounts payable with respect to
such Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date. The entire principal amount of all outstanding Term Loans and


LEGAL02/37021070v10    -47-

--------------------------------------------------------------------------------





all accrued but unpaid interest and other amounts payable with respect to such
Term Loans shall be repaid on the Term Loan Maturity Date
Section 2.13    Voluntary, Scheduled and Mandatory Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay from
time to time any of the Loans owing by it, in whole or in part, without premium
or penalty (except as specified in subpart (c) below). The Borrower shall give
the Administrative Agent at the Notice Office written or telephonic notice (in
the case of telephonic notice, promptly confirmed in writing if so requested by
the Administrative Agent) of its intent to prepay the Loans, the amount of such
prepayment and (in the case of Fixed Rate Loans) the specific Class and
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 12:00 noon (local time at the
Notice Office) two Business Days prior to the date of such prepayment, in the
case of any prepayment of Fixed Rate Loans, or (z) 12:00 noon (local time at the
Notice Office) on the date of such prepayment, in the case of any prepayment of
Base Rate Loans, and which notice shall promptly be transmitted by the
Administrative Agent to each of the affected Lenders, provided that:
(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Fixed Rate Loan, $5,000,000 (or, if
less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or an
integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $5,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or
an integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, and (C) in the case of any prepayment of a Swing Loan, in the full
amount thereof; and
(ii)    no partial prepayment of any Revolving Loans made pursuant to a
Borrowing shall reduce the aggregate principal amount of such Loans outstanding
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto.
(b)    Mandatory Payments.
(i)    No later than three (3) Business Days following the date of receipt by
the Borrower or any of its Subsidiaries of any Net Cash Proceeds of any Asset
Sale, to the extent that the aggregate amount of Net Cash Proceeds from Asset
Sales exceeds $25,000,000 at any time after the Closing Date, or any Net Cash
Proceeds from any Event of Loss, to the extent that the aggregate amount of Net
Cash Proceeds from Events of Loss exceeds $25,000,000 at any time after the
Closing Date, the Borrower shall prepay the Obligations in an amount equal to
100% of all such Net Cash Proceeds in excess of $25,000,000 with respect to each
category of Asset Sales and Events of Loss; provided, that, the Borrower shall
not be required to prepay the Obligations with respect to (i) Net Cash Proceeds
from Asset Sales permitted under Section 7.02(b)(i)-(v), (ii) so long as no
Default or Event of Default has occurred and is continuing, Net Cash Proceeds
from an Event of Loss or Asset Sales that are reinvested in assets then used or
usable in the business of the Borrower and its Subsidiaries within 365 days
following receipt thereof or committed to be reinvested prior to the expiration
of such 365 day period (as certified to the Administrative Agent by an
Authorized Officer of the Borrower on or before the end of such applicable 365
day period) and actually reinvested within 540 days following receipt thereof,
and (iii) any payments of such Net Cash Proceeds that could reasonably result in
an material adverse tax consequence to the Borrower or any of its Subsidiaries.
Any such prepayment shall be applied in accordance with subsection (iii) of this
clause (b).


LEGAL02/37021070v10    -48-

--------------------------------------------------------------------------------





(ii)    No later than three (3) Business Days following the date of receipt by
the Borrower or any of its Subsidiaries of any Net Cash Proceeds from any
issuance of Indebtedness by the Borrower or any of its Subsidiaries, the
Borrower shall prepay the Obligations in an amount equal to all such Net Cash
Proceeds; provided that the Borrower shall not be required to prepay the
Obligations with respect to Net Cash Proceeds of Indebtedness permitted under
Section 7.04 (or the refinancing thereof). Any such prepayment shall be applied
in accordance with subsection (iii) of this clause (b).
(iii)    Any prepayments made by the Borrower pursuant to subsection (i) or (ii)
of this clause (b) shall be applied as follows: first, to the Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to the principal balance of the Term Loans, until
the same shall have been paid in full, pro rata to the Term Loan Lenders based
on their Term Loan Facility Percentage, and applied, on a pro rata basis, to the
next eight (8) scheduled installments of the Term Loans due at the time of such
prepayment; third, to the principal balance of the Swing Loans, until the same
shall have been paid in full, to the Swing Line Lender; fourth, to the principal
balance of the Revolving Loans, until the same shall have been paid in full, pro
rata to the Lenders based on their respective Revolving Commitments; and fifth,
to Cash Collateralize the Letters of Credit in an amount in cash equal to the LC
Outstandings as of such date plus any accrued and unpaid fees thereon. The
Revolving Commitments of the Lenders shall not be permanently reduced by the
amount of any prepayments made pursuant to clauses fourth or fifth above, unless
an Event of Default has occurred and is continuing and the Required Revolving
Lenders so request.
(iv)    The Revolving Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:
(A)    If on any date (after giving effect to any other payments on such date)
(A) the Revolving Facility Exposure of any Lender exceeds such Lender’s
Revolving Commitment (whether due to a change in the Dollar Equivalent such
Lender’s Revolving Facility Exposure or otherwise), (B) the sum of (1) the
Aggregate Revolving Facility Exposure and (2) the outstanding principal amount
of Swing Loans, exceeds the Total Revolving Commitment (in the case of clauses
(1) or (3), whether due to a change in the Dollar Equivalent of the Aggregate
Revolving Facility Exposure or otherwise), or (C) the aggregate principal amount
of Swing Loans outstanding exceeds the Swing Line Commitment, then, in the case
of each of the foregoing, the Borrower shall, on such day, prepay on such date
the principal amount of the Revolving Loans and, after the Revolving Loans have
been paid in full, Unreimbursed Drawings, in an aggregate amount at least equal
to such excess.
(B)    If on any date the LC Outstandings exceed the LC Commitment Amount, then
the applicable LC Obligor or the Borrower shall, on such day, pay to the
Administrative Agent an amount in cash equal to such excess and the
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the applicable LC Obligors hereunder in respect of Letters of
Credit pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Administrative Agent, each LC Issuer
and the Borrower (which shall permit certain investments in Cash Equivalents
reasonably satisfactory to the Administrative Agent, each LC Issuer and the
Borrower until


LEGAL02/37021070v10    -49-

--------------------------------------------------------------------------------





the proceeds are applied to any Unreimbursed Drawing or to any other Obligations
in accordance with any such cash collateral agreement and which shall provide
for regular remittance to the Borrower of any interest accrued on such cash
collateral amount).
(v)    Application of Payments. With respect to each repayment or prepayment of
Revolving Loans made or required by Section 2.13(b)(iv), the Borrower shall
designate the Types of Revolving Loans that are to be repaid or prepaid and the
specific Borrowing(s) pursuant to which such repayment or prepayment is to be
made; provided, however, that (i) the Borrower shall first so designate all
Revolving Loans that are Base Rate Loans and Fixed Rate Loans with Interest
Periods ending on the date of repayment or prepayment prior to designating any
other Fixed Rate Loans for repayment or prepayment, and (ii) if the outstanding
principal amount of Fixed Rate Loans made pursuant to a Revolving Borrowing is
reduced below the applicable Minimum Borrowing Amount as a result of any such
repayment or prepayment, then all the Revolving Loans outstanding pursuant to
such Borrowing shall, in the case of Eurodollar Loans, be Converted into Base
Rate Loans and, in the case of Foreign Currency Loans, be repaid in full. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under Article III.
(c)    Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III.
Section 2.14    Method and Place of Payment.
(a)    Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document, shall be made without
setoff, counterclaim or other defense.
(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unreimbursed Drawings with respect to Letters of Credit
shall be applied by the Administrative Agent on a pro rata basis based upon each
Revolving Lender’s Revolving Facility Percentage of the amount of such payment
or prepayment, (ii) all payments or prepayments of Swing Loans shall be applied
by the Administrative Agent to pay or prepay such Swing Loans and (iii) all
payments and prepayments of Term Loans shall be applied by the Administrative
Agent on a pro rata basis based upon each Term Loan Lender’s Term Loan Facility
Percentage of the amount of such payment or prepayment.
(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars. With respect to any
Foreign Currency Loan, all payments (including prepayments) to any Revolving
Lender of the principal of or interest on such Foreign Currency Loan shall be
made in the same Designated Foreign Currency as the original Revolving Loan and
with respect to any Letter of Credit issued in a Designated Foreign Currency,
all Unreimbursed Drawings with respect to each such Letter of Credit shall be
made in the same Designated Foreign Currency in which each such Letter of Credit
was issued.
(d)    Timing of Payments. Any payments under this Agreement that are made later
than 2:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day,


LEGAL02/37021070v10    -50-

--------------------------------------------------------------------------------





the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e)    Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder on any Class of Loan or Borrowing, the Administrative Agent
shall immediately distribute to each Lender in such Class or the applicable LC
Issuer, as the case may be, its ratable share, if any, of the amount of
principal, interest, and Fees received by it for the account of such Lender.
Payments received by the Administrative Agent on any Class of Loan or Borrowing
in Dollars shall be delivered to the Lenders in such Class or the applicable LC
Issuer, as the case may be, in Dollars in immediately available funds. Payments
received by the Administrative Agent in any Designated Foreign Currency shall be
delivered to the Revolving Lenders or the applicable LC Issuer, as the case may
be, in such Designated Foreign Currency in same-day funds; provided, however,
that if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Unreimbursed
Drawings, interest and Fees then due hereunder then, except as specifically set
forth elsewhere in this Agreement and subject to Section 8.03, such funds shall
be applied, first, towards payment of interest and Fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and Fees then due to such parties, and second, towards payment of
principal and Unreimbursed Drawings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
Unreimbursed Drawings then due to such parties.
Section 2.15    Guaranty by the Borrower.
(a)    Borrower Guaranteed Obligations. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): all amounts, indemnities
and reimbursement obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing owing by any Subsidiary of
the Borrower in respect of any Bank Product Obligations and under any Designated
Hedge Agreement (excluding any Excluded Swap Obligation) or any other document
or agreement executed and delivered in connection therewith to any Designated
Hedge Creditor, in all cases whether now existing or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Upon failure by any Credit Party to pay punctually any of the
Borrower Guaranteed Obligations, the Borrower shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.
(b)    Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 2.15(a) for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.


LEGAL02/37021070v10    -51-

--------------------------------------------------------------------------------





(c)    Guaranty Unconditional. The obligations of the Borrower under this
Section 2.15 shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(i)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;
(ii)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
(iv)    any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;
(v)    the existence of any claim, set-off or other rights which the Borrower
may have at any time against any other Credit Party, the Administrative Agent,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;
(vi)    any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or
(vii)    any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 2.15, constitute
a legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.
(d)    Borrower Obligations to Remain in Effect; Restoration. The Borrower’s
obligations under this Section 2.15 shall remain in full force and effect until
the Commitments shall have terminated, and the principal of and interest on the
Notes and other Borrower Guaranteed Obligations, and all other amounts payable
by the Borrower, any other Credit Party or other Subsidiary, under the Loan
Documents or any other agreement or instrument evidencing or relating to any of
the Borrower Guaranteed Obligations, shall have been paid in full. If at any
time any payment of any of the Borrower Guaranteed Obligations is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrower’s obligations under this
Section 2.15 with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.
(e)    Waiver of Acceptance, etc. The Borrower irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any


LEGAL02/37021070v10    -52-

--------------------------------------------------------------------------------





time any action be taken by any person against any other Credit Party or any
other Person, or against any collateral or guaranty of any other Person.
(f)    Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.
(g)    Effect of Stay. If acceleration of the time for payment of any amount
payable by any Credit Party under any of the Borrower Guaranteed Obligations is
stayed upon insolvency, bankruptcy or reorganization of such Credit Party, all
such amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any of the Borrower Guaranteed
Obligations shall nonetheless be payable by the Borrower under this Section 2.15
forthwith on demand by the Administrative Agent.
Section 2.16    Extension of Termination Date.
(1) At least 45 days but not more than 90 days prior to the date which is one
year prior to the Revolving Facility Termination Date then in effect (such date,
the “Extension Request Date”), the Borrower, by written notice to the
Administrative Agent, may request an extension of the Revolving Facility
Termination Date in effect at such time by one year from its then scheduled
expiration. The Administrative Agent shall promptly (and in any case, within 5
Business Days of its receipt of such notice), notify each Revolving Lender of
such request, and each Revolving Lender shall in turn, in its sole discretion,
at least 30 days prior to the Extension Request Date, notify the Borrower and
the Administrative Agent in writing as to whether such Lender will consent to
such extension. If any Revolving Lender shall fail to notify the Administrative
Agent and the Borrower in writing of its consent to any such request for
extension of the Revolving Facility Termination Date at least 20 days prior to
the Revolving Facility Termination Date, such Lender shall be deemed to be a
Non-Consenting Lender with respect to such extension request. The Administrative
Agent shall notify the Borrower not later than 15 days prior to the Extension
Request Date of the decision of the Revolving Lenders regarding the Borrower’s
request for an extension of the Revolving Facility Termination Date.
(a)    If all the Revolving Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.16, the Revolving Facility
Termination Date in effect at such time shall, effective as at the Extension
Request Date (the “Extension Date”), be extended for one year; provided that on
each Extension Date the applicable conditions set forth in Section 4.02 shall be
satisfied. If less than all of the Revolving Lenders consent in writing to any
such request in accordance with subsection (a) of this Section 2.16, the
Revolving Facility Termination Date in effect at such time shall, effective as
at the applicable Extension Date and subject to subsection (d) of this Section
2.16, be extended as to those Revolving Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Revolving Lender
(each a “Non-Consenting Lender”). To the extent that the Revolving Facility
Termination Date is not extended as to any Revolving Lender pursuant to this
Section 2.16 and the Commitment of such Lender is not assumed in accordance with
subsection (c) of this Section 2.16 on or prior to the applicable Extension
Date, the Revolving Commitment of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Revolving Facility Termination Date
without any further notice or other action by the Borrower, such Lender or any
other Person; provided that such Non-Consenting Lender’s rights under Sections
3.04, 11.01 or 11.02, and its obligations under Section 9.09, shall survive the
Revolving Facility Termination Date for such Lender as to matters occurring
prior to such date. It is understood and agreed that no Revolving


LEGAL02/37021070v10    -53-

--------------------------------------------------------------------------------





Lender shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of the Revolving Facility Termination Date.
(b)    If less than all of the Revolving Lenders consent to any such request
pursuant to subsection (a) of this Section 2.16, the Administrative Agent shall
promptly so notify the Consenting Lenders, and each Consenting Lender may, in
its sole discretion, give written notice to the Administrative Agent not later
than 10 days prior to the Revolving Facility Termination Date of the amount of
the Non-Consenting Lenders’ Revolving Commitments for which it is willing to
accept an assignment. If the Consenting Lenders notify the Administrative Agent
that they are willing to accept assignments of Revolving Commitments in an
aggregate amount that exceeds the amount of the Revolving Commitments of the
Non-Consenting Lenders, such Revolving Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Borrower and the Administrative Agent. If after giving effect
to the assignments of Revolving Commitments described above there remains any
Revolving Commitments of Non-Consenting Lenders, the Borrower may arrange for
one or more Consenting Lenders or other Lenders (in accordance with and subject
to the restrictions set forth in Section 11.06(b)) ((each, an “Assuming Lender”)
to assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender; provided, however, that the amount of the Revolving
Commitments of any such Assuming Lender as a result of such substitution shall
in no event be less than $10,000,000 unless the amount of the Revolving
Commitments of such Non-Consenting Lender is less than $10,000,000, in which
case such Assuming Lender shall assume all of such lesser amount; and provided
further that:
(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the Revolving
Facility Exposure, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid Fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 11.06(b)(iv) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 3.04,
11.01 or 11.02, and its obligations under Section 9.09, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Administrative Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Administrative Agent as to the increase in the amount of its Revolving
Commitment and (C) each Non-Consenting Lender being replaced pursuant to this
Section 2.16 shall have delivered to the Administrative Agent any Note or Notes
held by such Non-Consenting Lender. Upon the payment or prepayment of all
amounts referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Non-Consenting Lender under this Agreement
and shall be a Revolving Lender for all purposes of this


LEGAL02/37021070v10    -54-

--------------------------------------------------------------------------------





Agreement, without any further acknowledgment by or the consent of the other
Lenders, and the obligations of each such Non-Consenting Lender hereunder shall,
by the provisions hereof, be released and discharged.
(c)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.16) Lenders having Revolving Commitments equal
to at least 50% of the Revolving Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Administrative Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Section 4.02, the Revolving Facility Termination Date then in effect shall be
extended for the additional one-year period as described in subsection (a) of
this Section 2.16, and all references in this Agreement, and in the Notes, if
any, to the “Revolving Facility Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Revolving Facility Termination Date as so extended. Promptly following each
Extension Date, the Administrative Agent shall notify the Revolving Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Revolving Facility Termination Date in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each such Consenting Lender and each such Assuming Lender.
Section 2.17    Term Loans.
(a)    On the Closing Date, and subject to and upon the terms and conditions set
forth in this Agreement and the other Loan Documents, each Term Loan Lender
severally agrees to make a single term loan in U.S. Dollars to the Borrower in a
principal amount equal to the Term Loan Commitment of such Lender. The Term
Loans may be, from time to time, Base Rate Loans or Eurodollar Loans or a
combination thereof. The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to Section
4.01 and 4.02 shall be deemed to constitute the Borrower’s request to borrow the
Term Loans on the Closing Date.
(b)    In addition to any other payments or prepayments required herein, the
Borrower shall repay to the Term Loan Lenders the aggregate principal amount of
the Term Loans outstanding in consecutive quarterly installments on the last day
of each quarter beginning on June 30, 2017 in an amount equal to $1,250,000
(provided, however, if such payment date is not a Business Day, such payment
shall be due on the preceding Business Day), unless accelerated sooner pursuant
to Section 8.02.
Section 2.18    Defaulting Lenders.
(a)    Cash Collateral.
(i)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one Business Day following the written request of the
Administrative Agent or the LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuer’s LC Outstandings with
respect to such Defaulting Lender (determined after giving effect to Section
2.18(b)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than 103% of the LC Issuer’s LC Outstandings with respect to
such Defaulting Lender.
(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the LC Issuer, and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for the obligations of Defaulting Lenders that
are Revolving Lenders to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (iii) below. If at any time the Administrative
Agent determines


LEGAL02/37021070v10    -55-

--------------------------------------------------------------------------------





that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the LC Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.18(a) or 2.18(b) in respect of
Letters of Credit shall be applied to the satisfaction of the obligations of
Defaulting Lenders that are Revolving Lenders to fund participations in respect
of Letters of Credit or LC Disbursements (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any LC Issuer’s LC Outstandings shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.18(a) following (A) the elimination of the
applicable LC Outstandings (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (B) the determination by the
Administrative Agent and the LC Issuer that there exists excess Cash Collateral;
provided that, subject to Sections 2.18(b) through 2.18(d) the Person providing
Cash Collateral and each LC Issuer may agree that Cash Collateral shall be held
to support future anticipated LC Outstandings or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of Required Lenders and Required Revolving Lenders and
in Section 11.12.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.12 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Defaulting Lender that is a Revolving Lender, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the LC Issuer or
Swing Line Lender hereunder; third, in the case of a Defaulting Lender that is a
Revolving Lender, to Cash Collateralize the LC Issuer’s LC Outstandings with
respect to such Defaulting Lender in accordance with Section 2.18(a); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement


LEGAL02/37021070v10    -56-

--------------------------------------------------------------------------------





and (y) in the case of a Defaulting Lender that is a Revolving Lender, Cash
Collateralize the LC Issuers’ future LC Outstandings with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.18(a); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the LC
Issuer or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans of a Class or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of such Class of, and LC Disbursements
owed to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans of such Class and funded
and unfunded participations in LC Disbursements and Swing Loans are held by the
Lenders pro rata in accordance with the Revolving Commitments and outstanding
Term Loans without giving effect to clause (iv) below and all Term Loans are
held by the Term Loan Lenders pro rata as if there had been no Defaulting
Lenders in such Class. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(b)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)        (A)    No Defaulting Lender that is a Revolving Lender shall be
entitled to receive any Unused Fee pursuant to Section 2.11(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(B)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive letter of credit fees pursuant to Section 2.11(c) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to that
portion of its LC Outstandings for which it has provided Cash Collateral
pursuant to Section 2.18(a).
(C)    With respect to any Unused Fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that is a Revolving Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each LC Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the LC Issuer’s LC Outstandings or Swing Line Lender’s Swing Line
Exposure with respect to such Defaulting Lender, and (z) not be required to pay
the remaining amount of any such fee.
(iv)    In the case of a Defaulting Lender that is a Revolving Lender, all or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Loans shall be reallocated among


LEGAL02/37021070v10    -57-

--------------------------------------------------------------------------------





the Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Revolving Facility Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Facility Exposure of such
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Line Lender’s Swing Line Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the LC Issuers’ LC
Outstandings with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.18(a).
(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent (and
solely in the case of a Defaulting Lender that is a Revolving Lender, Swing Line
Lender and LC Issuer) agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which, in the case of a Defaulting Lender that is a Revolving
Lender, may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause, as applicable (i)
the Revolving Loans and funded and unfunded participations in Letters of Credit
and Swing Loans to be held pro rata by the Revolving Lenders in accordance with
the applicable Revolving Facility Percentage (without giving effect to Section
2.18(b)(iv)) and (ii) the Term Loans to be held by the Term Loan Lenders pro
rata as if there had been no Defaulting Lender that is a Term Loan Lender,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(d)    New Swing Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Swing Line Exposure
after giving effect to such Swing Loan and (ii) no LC Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no LC Outstandings after giving effect thereto.
Section 2.19    Increase in Revolving Commitments; Incremental Term Loans.
(a)    The Borrower may, by written notice to the Administrative Agent, request
that (1) during the period from the Closing Date until the Revolving Facility
Termination Date, the Total Revolving Commitment be increased (“Incremental
Revolving Commitments”) and (2) during the period from the Closing Date until
the Term Loan Maturity Date, increase the aggregate Term Loans hereunder
(“Incremental Term Loans”), by an amount not to exceed $200,000,000 in the
aggregate for all such increases, provided that no Default or Event of Default
has occurred and is continuing at the time of such request and on the date of
any such increase. The Administrative Agent shall deliver a copy of such request
to each Lender. The Borrower shall set forth in each such request the amount of
the requested Incremental Revolving


LEGAL02/37021070v10    -58-

--------------------------------------------------------------------------------





Commitments or Incremental Term Loans (which amount shall be in minimum
increments of $10,000,000 and a minimum amount of at least $10,000,000) and the
date on which such increase is requested to become effective (which shall be not
less than 10 Business Days nor more than 60 days after the date of such notice
and that, in any event, must be at least (1) 180 days prior to the Revolving
Facility Termination Date, in the case of Incremental Revolving Commitments or
(2) 180 days prior to the Term Loan Maturity Date, in the case of Incremental
Term Loans), and, in the case of Incremental Revolving Commitments, shall offer
each Revolving Lender the opportunity to increase its Revolving Commitment by
its Revolving Facility Percentage of the proposed increased amount and, in the
case of Incremental Term Loans, shall offer each Term Loan Lender the
opportunity to make additional Term Loans in accordance with its Term Loan
Facility Percentage. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 days after the date of the
Administrative Agent’s notice, either agree to provide Incremental Revolving
Commitments, or make Incremental Term Loans, as applicable, by all or a portion
of the offered amount (each such Lender so agreeing being an “Increasing
Lender”) or decline to provide Incremental Revolving Commitments or make
Incremental Term Loans, as applicable (and any such Lender that does not deliver
such a notice within such period of 10 days shall be deemed to have declined to
provide Incremental Revolving Commitments or to make Incremental Term Loans and
each Lender so declining or being deemed to have declined being a
“Non-Increasing Lender”). If, on the 10th day after the Administrative Agent
shall have delivered notice as set forth above, the Increasing Lenders shall
have agreed pursuant to the preceding sentence to provide Incremental Revolving
Commitments or make Incremental Term Loans by an aggregate amount less than the
increase in the Total Revolving Commitment or Term Loans requested by the
Borrower, the Borrower may arrange for one or more banks or other entities
eligible as an assignee in accordance with and subject to the restrictions set
forth in Section 11.06(b), in each case reasonably acceptable to the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed (each such Person so agreeing being an “Augmenting Lender”), to
commit to provide a Revolving Commitment hereunder, or to making Term Loans
pursuant to a Term Loan Commitment hereunder, in an amount no less than
$10,000,000, and the Borrower and each Augmenting Lender shall execute all such
documentation as the Administrative Agent shall reasonably specify to evidence
its Commitment and/or its status as a Lender with a Commitment hereunder. Any
increase in the Total Revolving Commitment or Term Loans may be made in an
amount that is less than the increase or additional Term Loans requested by the
Borrower if the Borrower is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders. No such Incremental Revolving Commitments or
Incremental Term Loans shall be effective unless (I) (x) all conditions set
forth in Section 4.02, both before and after giving effect to such Incremental
Revolving Commitments or Incremental Term Loans, shall have been satisfied and
(y) the Borrower shall be in compliance with the financial covenants referred to
in Section 7.07 on a pro forma basis after giving effect to such Incremental
Revolving Commitments or Incremental Term Loans (assuming, for purposes of this
clause (y), that Revolving Loans in an amount equal to the amount of such
Incremental Revolving Commitments have been fully funded) and (II) the Borrower
shall have provided to the Administrative Agent a certificate of an Authorized
Officer (and the Administrative Agent shall deliver a copy of such certificate
to each Lender) demonstrating, in reasonable detail, computation of the
financial covenants required by the immediately preceding clause (y) and
certifying that the conditions set forth in the immediately preceding clause (x)
have been satisfied.
(b)    (x) Any Incremental Term Loan shall have a maturity date no earlier than
the Term Loan Maturity Date and shall have a Weighted Average Life to Maturity
no shorter than that of any Term Loans made pursuant to Section 2.17 and (y) any
Incremental Revolving Commitments provided pursuant to this Section shall be on
the same terms as the Revolving Commitments.
(c)    If the Initial Yield applicable to any Incremental Term Loan exceeds by
more than 0.50% the Initial Yield then in effect for the Term Loans then the
Applicable Margin of the Term Loans shall be


LEGAL02/37021070v10    -59-

--------------------------------------------------------------------------------





increased so that the Initial Yield in respect of such Term Loans is equal to
the Initial Yield for such Incremental Term Loans minus 0.50% per annum
(provided that if the applicable Incremental Term Loan includes any interest
rate floor greater than that applicable to the existing Term Loans, such excess
amount shall be equated to interest rate margin for determining the increase,
but only to the extent an increase in the interest rate floor in the applicable
Term Loans would cause an increase in the interest rate then in effect
thereunder at the time of determination, and in such case, the interest rate
floor (but not the interest rate margin) applicable to the Term Loans shall be
increased to the extent of each differential between interest rate floors).
(d)    Each of the parties hereto agrees that the Administrative Agent may take
any and all actions as may be reasonably necessary to ensure that after giving
effect to any increase in the Total Revolving Commitment pursuant to this
Section 2.19, the outstanding Revolving Loans (if any) are held by the Lenders
with Revolving Commitments in accordance with their new Revolving Facility
Percentages. This may be accomplished at the discretion of the Administrative
Agent:  (w) by requiring the outstanding Revolving Loans to be prepaid with the
proceeds of new Revolving Borrowings; (x) by causing the Non-Increasing Lenders
to assign portions of their outstanding Revolving Loans (but not their Revolving
Commitments) to Increasing Lenders and Augmenting Lenders; (y) by permitting the
Revolving Borrowings outstanding at the time of any increase in the Total
Revolving Commitment pursuant to this Section 2.19 to remain outstanding until
the last days of the respective Interest Periods therefor, even though the
Revolving Lenders would hold such Revolving Borrowings other than in accordance
with their new Revolving Facility Percentages; or (z) by any combination of the
foregoing.  Any prepayment or assignment described in this paragraph (d) shall
be subject to Section 3.02, but otherwise without premium or penalty.
(e)    Each of the parties hereto acknowledges and agrees that, if there are any
Material Real Properties subject to a Mortgage, any increase, extension or
renewal of any of the Commitments or Loans (including the provision of
Incremental Term Loans or Incremental Revolving Commitments, but excluding (i)
any Continuation or Conversion of Borrowings, (ii) the making of any Revolving
Loans or Swing Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (1) delivery, twenty (20)
Business Days prior to such increase, extension or renewal, of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such properties as
required by flood insurance laws and as otherwise reasonably required by the
Administrative Agent and (2) the Administrative Agent shall have received
written confirmation from the Lenders that the flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably withheld, conditioned or delayed).
ARTICLE III.    

INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01    Inability to Determine Interest Rates.
If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period, or


LEGAL02/37021070v10    -60-

--------------------------------------------------------------------------------





(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted Eurodollar Rate does not adequately and fairly reflect
the cost to such Lenders of making, funding or maintaining their Eurodollar
Loans for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to such Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of such Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Borrowing or a
Notice of Conversion or Continuation has previously been given that it elects
not to borrow, continue or convert to a Eurodollar Borrowing on such date, then
such Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.
Section 3.02    Breakage Compensation. The Borrower shall compensate any Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Fixed Rate Loans or Swing Loans and costs associated
with foreign currency hedging obligations incurred by such Lender in connection
with any Fixed Rate Loan) which such Lender has incurred in connection with any
of the following: (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Fixed Rate Loans or Swing Loans does
not occur on a date specified therefor in a Notice of Borrowing or a Notice of
Continuation or Conversion; (ii) if any repayment, prepayment, Conversion or
Continuation of any Fixed Rate Loan occurs on a date that is not the last day of
an Interest Period applicable thereto or any Swing Loan is paid prior to the
Swing Loan Maturity Date applicable thereto; (iii) if any prepayment of any of
its Fixed Rate Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 3.05(b); or
(v) as a consequence of (y) any other default by the Borrower to repay or prepay
any Fixed Rate Loans when required by the terms of this Agreement or (z) an
election made pursuant to Section 3.05(b). The written request of any affected
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.
Section 3.03    Taxes.
(a)    Defined Terms. For purposes of this Section 3.03, the term “Lender”
includes LC Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority


LEGAL02/37021070v10    -61-

--------------------------------------------------------------------------------





in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.03(b)) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.03(d)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
and (ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Credit Party to a Governmental Authority pursuant
to this Section 3.03, the Borrower or other Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable


LEGAL02/37021070v10    -62-

--------------------------------------------------------------------------------





the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.03(g)(ii)(A), 3.03(g)(ii)(B) and
3.03(g)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
ii)    executed originals of IRS Form W-8ECI;
iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-A to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-B or Exhibit G-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign


LEGAL02/37021070v10    -63-

--------------------------------------------------------------------------------





Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-D on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make


LEGAL02/37021070v10    -64-

--------------------------------------------------------------------------------





available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    The Administrative Agent shall deliver to the Borrower on or prior to the
date on which the Administrative Agent becomes the Administrative Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower) executed copies of IRS Form W-9 certifying that the Administrative
Agent is a U.S. Person and that the Administrative Agent is exempt from United
States federal backup withholding Tax
(i)    Survival. Each party’s obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.04    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
Eurodollar Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted Eurodollar Rate) or the LC Issuer; or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto); or
(iii)    impose on any Lender, the LC Issuer or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the LC Issuer of participating in or issuing
any Letter of Credit or to reduce the amount received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount), then, from time to time, such Lender or the LC Issuer may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender or the LC Issuer, as the case may be, such additional
amounts as will compensate such Lender or the LC Issuer for any such increased
costs incurred or reduction suffered.
(b)    If any Lender or the LC Issuer shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the LC Issuer’s capital (or on the capital of the Parent Company of
such Lender or the LC Issuer) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the LC Issuer or such Parent Company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the LC Issuer’s
policies or the policies of such Parent Company with respect to capital adequacy
and liquidity), then, from time to time, such Lender


LEGAL02/37021070v10    -65-

--------------------------------------------------------------------------------





or the LC Issuer may provide the Borrower (with a copy thereof to the
Administrative Agent) with written notice and demand with respect to such
reduced amounts, and within five (5) Business Days after receipt of such notice
and demand the Borrower shall pay to such Lender or the LC Issuer, as the case
may be, such additional amounts as will compensate such Lender, the LC Issuer or
such Parent Company for any such reduction suffered.
(c)    A certificate of such Lender or the LC Issuer setting forth the amount or
amounts necessary to compensate such Lender, the LC Issuer or the Parent Company
of such Lender or the LC Issuer, as the case may be, specified in subsection (a)
or (b) of this Section shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error.
(d)    Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the LC Issuer under
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or the LC Issuer notifies the Borrower of
such increased costs or reductions and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
such 270 day period shall be extended to include the period of such retroactive
effect.
Section 3.05    Change of Lending Office; Replacement of Lenders.
(a)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Sections 3.01, 3.03, 3.04 or 3.06 requiring the payment of
additional amounts to the Lender, such Lender will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
(b)    If (a) any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.03,
or (b) any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions set forth in Section 11.06(b)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.04 or 3.03, as applicable) and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender) (a “Replacement Lender”); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) and from the Borrower (in the case of
all other amounts, including any breakage compensation under Section 3.02), and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.03,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


LEGAL02/37021070v10    -66-

--------------------------------------------------------------------------------





(c)    Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
3.01, 3.03 or 3.04.
Section 3.06    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and, if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, use reasonable efforts to designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.
ARTICLE IV.    

CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:
(i)    Credit Agreement. This Agreement shall have been executed by the
Borrower, the Subsidiary Guarantors, the Administrative Agent, each LC Issuer
and each of the Lenders.
(ii)    Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.
(iii)    Fees. The Borrower shall have paid (A) all fees required to be paid by
it on the Closing Date described in the Fee Letter, (B) all fees payable to the
Lenders on the Closing Date agreed to by the Borrower on or prior to the Closing
Date, and (C) all reasonable fees and expenses of the Administrative Agent and
of special counsel to the Administrative Agent that have been invoiced on or
prior to three (3) days prior to the Closing Date in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby.
(iv)    Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrower and each Subsidiary Guarantor approving the Loan Documents to which the
Borrower or any such Subsidiary Guarantor, as the case may be, is or may become
a party, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrower or any such Subsidiary Guarantor of the Loan
Documents to which it is or may become a party.


LEGAL02/37021070v10    -67-

--------------------------------------------------------------------------------





(v)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each Subsidiary Guarantor certifying the names and true signatures of the
officers of the Borrower or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party and any other documents to which the Borrower or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.
(vi)    Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrower and the Subsidiary Guarantors
as the Administrative Agent shall request, each of which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Closing Date and
in form and substance reasonably satisfactory to the Administrative Agent.
(vii)    Search Reports. The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
reasonably acceptable to the Administrative Agent, listing all of the effective
financing statements filed against any Credit Party, together with copies of
such financing statements.
(viii)    Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of the Borrower and
any and all amendments and restatements thereof, certified as of a recent date
by the relevant Secretary of State; (B) an original good standing certificate
for each Credit Party from the Secretary of State of the state of its
incorporation or formation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (C) copies of the Certificate or Articles of
Incorporation or equivalent formation document of each Credit Party and any and
all amendments and restatement thereof, certified by the Secretary (or
equivalent officer) of such Credit Party.
(ix)    Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit D, dated the Closing Date, of
an Authorized Officer of the Borrower, certifying (among other things) that, at
and as of the Closing Date, (A) both before and after giving effect to the
initial Borrowings hereunder and the application of the proceeds thereof, (1) no
Default or Event of Default has occurred or is continuing and (2) all
representations and warranties of the Credit Parties contained herein or in the
other Loan Documents are true and correct in all material respects (except that
if any such representation or warranty contains any materiality qualifier, such
representation or warranty is true and correct in all respects); and (B)
attached as Annex 1 to such certificate is the list of Immaterial Subsidiaries
(which annex shall include calculations demonstrating that such Subsidiaries
comply with the definition of “Immaterial Subsidiary” in Section 1.01).
(x)    Existing Indebtedness. On the Closing Date, after giving effect to the
transactions contemplated herein, the Borrower and its Subsidiaries shall have
outstanding no Indebtedness other than (A) the Loans and (B) Indebtedness
permitted under Section 7.04. All other Indebtedness and agreements in respect
thereof, including, without limitation, the Existing Credit Agreement, shall be
terminated and all Liens securing such Indebtedness shall be released or
arrangements, to the satisfaction of the Administrative Agent, shall have been
made for such release.


LEGAL02/37021070v10    -68-

--------------------------------------------------------------------------------





(xi)    Material Agreements, etc. The Borrower shall have delivered to the
Administrative Agent copies of any and all Material Agreements not otherwise
previously filed with the SEC, and the Administrative Agent shall be satisfied
with such agreements.
(xii)    Payoff Letter. A duly executed payoff letter with respect to the
Existing Credit Agreement.
(xiii)    Collateral Documents.    The Borrower shall have delivered to the
Administrative Agent the Security Agreement, duly executed by the Borrower and
each of its Domestic Subsidiaries, together with (A) UCC financing statements
and other applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Security Agreement, as requested by the Administrative Agent in order to perfect
such Liens, duly authorized by the Credit Parties, (B) a Diligence
Questionnaire, duly completed and executed by the Borrower, (C) duly executed
Patent Security Agreements, Trademark Security Agreements and Copyright Security
Agreements, (D) original certificates evidencing all issued and outstanding
shares of Equity Interests of all Subsidiaries (other than Immaterial
Subsidiaries and Excluded Foreign Subsidiaries) owned directly by any Credit
Party (in the case of a first-tier Subsidiary that is a CFC or CFC Holdco,
limited to 65% of the issued and outstanding voting Equity Interests of such
Subsidiary and 100% of the issued and outstanding non-voting Equity Interests of
such Subsidiary, as applicable), (E) stock or membership interest powers or
other appropriate instruments of transfer executed in blank and (F) all Real
Property Documents in respect of each Material Real Property;
(xiv)    Insurance. Certificates of insurance issued on behalf of insurers of
the Borrower and the other Credit Parties, describing in reasonable detail the
types and amounts of insurance (property and liability) maintained by the
Borrower and such other Credit Parties, in each case naming the Administrative
Agent as loss payee or additional insured, as the case may be, together with
lender’s loss payable endorsements for such property and liability policies in
form and substance satisfactory to the Administrative Agent.
(xv)    Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders and the Administrative Agent and its special counsel and the Lenders
shall have received all such counterpart originals or certified or other copies
of such documents as the Administrative Agent or its special counsel or any
Lender may reasonably request.
(xvi)    Notice of Borrowing. A duly executed Notice of Borrowing for any
initial Revolving Borrowing.
(xvii)    Required Consents. Delivery of certified copies of all consents,
approvals, authorizations, registrations, or filings required to be made or
obtained by all Credit Parties in connection with this Agreement and the
proceeds of any initial Borrowings hereunder, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding this or any
transaction being financed with the proceeds hereof shall be ongoing.
(xviii)    Financial Statements. Receipt and satisfactory review by the Lenders
of the consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal years ended 2016, 2015 and 2014, including balance sheets, income
and cash flow statements audited by


LEGAL02/37021070v10    -69-

--------------------------------------------------------------------------------





independent public accountants of recognized national standing and prepared in
conformity with GAAP.
(xix)     KYC. The Borrower and each other Credit Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the USA Patriot Act.
(xx)    Compliance Certificate. A duly completed and executed Compliance
Certificate, including calculations of the financial covenants set forth in
Section 7.07 hereof as of April 2, 2017, calculated on a Pro Forma Basis as if
the Term Loans and any initial Revolving Borrowing had been funded as of the
first day of the relevant period for testing compliance (and setting forth in
reasonable detail such calculations).
(xxi)    Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.
Section 4.02    Conditions Precedent to All Credit Events. The obligations of
the Lenders, the Swing Line Lender and each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:
(a)    Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.
(b)    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty
shall be true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that if any such representation or warranty contains any
materiality qualifier, such representation or warranty shall be true and correct
in all respects) as of the date when made.
(c)    No Material Adverse Effect. Since the later of December 31, 2016 and date
of the most recently delivered audited financial statements of the Borrower and
its Subsidiaries pursuant to Section 6.01(a), there shall have been no change
which has had or could reasonably be expected to have a Material Adverse Effect.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.


LEGAL02/37021070v10    -70-

--------------------------------------------------------------------------------





ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Lenders and each LC Issuer to enter into
this Agreement and to make the Loans and to issue and to participate in the
Letters of Credit provided for herein, the Borrower and the other Credit Parties
each makes the following representations and warranties to, and agreements with,
the Administrative Agent, the Lenders and each LC Issuer, all of which shall
survive the execution and delivery of this Agreement and each Credit Event:
Section 5.01    Corporate Status. Each of the Borrower and its Subsidiaries
(other than any Immaterial Subsidiaries) (i) is a duly organized or formed and
validly existing corporation, partnership or limited liability company, as the
case may be, in good standing or in full force and effect under the laws of the
jurisdiction of its formation and has the corporate, partnership or limited
liability company power and authority, as applicable, to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage, and (ii) has duly qualified and is authorized to do business
in all jurisdictions where it is required to be so qualified or authorized
except where the failure to be so qualified would not have a Material Adverse
Effect. Schedule 5.01 lists, as of the Closing Date, each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), and such Schedule identifies each Subsidiary that is a Foreign
Subsidiary, Immaterial Subsidiary or a Special Subsidiary as of the Closing
Date.
Section 5.02    Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.03    No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party, (ii) will conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
Material Agreement, or (iii) will violate any provision of the Organizational
Documents of such Credit Party.
Section 5.04    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party.




LEGAL02/37021070v10    -71-

--------------------------------------------------------------------------------





Section 5.05    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened with respect to the Borrower or
any of its Subsidiaries (i) that have had, or could reasonably be expected to
have, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any of the Loan Documents, or of any action to be taken by the
Borrower or any of the other Credit Parties pursuant to any of the Loan
Documents.
Section 5.06    Use of Proceeds; Margin Regulations.
(a)    The proceeds of all Loans and LC Issuances shall be utilized to refinance
Indebtedness under the Existing Credit Agreement, provide funds for Permitted
Acquisitions and provide working capital and funds for general corporate
purposes, in each case, not inconsistent with the terms of this Agreement.
(b)    No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
Section 5.07    Financial Statements.
(a)    The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of the audited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2016 and the related audited consolidated statements of income,
shareholders’ equity, and cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal year of the Borrower then ended, accompanied by the
report thereon of PricewaterhouseCoopers LLP. All such financial statements have
been prepared in accordance with GAAP, consistently applied (except as stated
therein), and fairly present the financial position of the Borrower and its
Subsidiaries as of the respective dates indicated and the consolidated results
of their operations and cash flows for the respective periods indicated, subject
in the case of any such financial statements that are unaudited, to normal audit
adjustments, none of which shall be material. The Borrower and its Subsidiaries
did not have, as of the date of the latest financial statements referred to
above, and will not have as of the Closing Date after giving effect to the
incurrence of Loans or LC Issuances hereunder, any material or significant
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto in accordance with GAAP and that in any such
case is material in relation to the business, operations, properties, assets,
financial or other condition or prospects of the Borrower and its Subsidiaries.
(b)    The financial projections of the Borrower and its Subsidiaries for the
fiscal years 2017 through 2020 prepared by the Borrower and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrower in good faith after taking into account historical
levels of business activity of the Borrower and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the Borrower and its Subsidiaries to be
pertinent thereto; provided, however, that no representation or warranty is made
as to the impact of future general economic conditions or as to whether the
Borrower’s projected consolidated results as set forth in the Financial
Projections will actually be realized, it being recognized by the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results for the periods covered by the Financial Projections may differ
materially from the Financial Projections. No


LEGAL02/37021070v10    -72-

--------------------------------------------------------------------------------





facts are known to the Borrower as of the Closing Date which, if reflected in
the Financial Projections, would result in a material adverse change in the
assets, liabilities, results of operations or cash flows reflected therein.
Section 5.08    Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, each LC Issuer and the Lenders under
the Loan Documents. The Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature and the
Borrower, as of the Closing Date, owns property having a value, both at fair
valuation and at present fair salable value, greater than the amount required to
pay the Borrower’s debts; and the Borrower is not entering into the Loan
Documents with the intent to hinder, delay or defraud its creditors.
Section 5.09    No Material Adverse Change. Since December 31, 2016, there has
been no change in the financial condition, business or operations of the
Borrower and its Subsidiaries taken as a whole, except for changes none of
which, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect.
Section 5.10    Tax Returns and Payments. The Borrower and each of its
Subsidiaries has filed all federal and state income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes and assessments payable by it that have become due,
other than those not yet delinquent and except for those contested in good
faith. The Borrower and each of its Subsidiaries has established on its books
such charges, accruals and reserves in respect of taxes, assessments, fees and
other governmental charges for all fiscal periods as are required by GAAP.
Section 5.11    Title to Properties, etc. The Borrower and each of its
Subsidiaries has good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all properties and assets necessary to the
conduct of its respective business free and clear of Liens other than Permitted
Liens.
Section 5.12    Lawful Operations, etc. The Borrower and each of its
Subsidiaries: (i) hold all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business; and (ii) is in compliance with all
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including, without limitation, applicable requirements of Environmental
Laws, except, in each case, for any failure to obtain and maintain in effect, or
noncompliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 5.13    Environmental Matters.
(a)    The Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) is not
reasonably likely to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and its Subsidiaries under any Environmental Law have been secured and
the Borrower and its Subsidiaries are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith is not reasonably likely to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has received
written notice, or otherwise knows, that it is in any respect in noncompliance
with, breach of or default under any applicable writ, order, judgment,
injunction, or decree to which the Borrower or such Subsidiary is a party or
that would affect the ability of the Borrower or such Subsidiary to operate


LEGAL02/37021070v10    -73-

--------------------------------------------------------------------------------





any Real Property and no event has occurred and is continuing that, with the
passage of time or the giving of notice or both, would constitute noncompliance,
breach of or default thereunder, except in each such case, such noncompliance,
breaches or defaults as are not reasonably likely to, in the aggregate, have a
Material Adverse Effect. There are no Environmental Claims pending or, to the
best knowledge of any Borrower, threatened against the Borrower or any of its
Subsidiaries or any Real Property of the Borrower or any of its Subsidiaries
wherein an unfavorable decision, ruling or finding is reasonably likely to have
a Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrower or any of its Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Borrower or as to which the Borrower or any
such Subsidiary has received written notice, that are reasonably likely: (i) to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property of the Borrower or any of its Subsidiaries; or
(ii) to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate are not reasonably likely to
have a Material Adverse Effect.
(b)    Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the
Borrower or any of its Subsidiaries or (ii) Released on any such Real Property,
in each case where such occurrence or event is not in compliance with
Environmental Laws and is reasonably likely to have a Material Adverse Effect.
Section 5.14    Compliance with ERISA. Each Plan is in material compliance with
the applicable provisions of ERISA, the Code and other requirements of law. Each
Plan under Section 3(1) of ERISA has not been assessed, and is not reasonably
expected to have assessed, a tax or penalty under Code Section 4980H. Each
Qualified Plan (i) has received a favorable determination from the IRS
applicable to the Qualified Plan’s then current five-year remedial amendment
cycle (as described in Revenue Procedure 2007-44) or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the IRS with respect to such prototype or volume
submitter plan. Nothing has occurred which would cause the loss of their
reliance on the Qualified Plan’s favorable determination letter or opinion
letter. Except as set forth on Schedule 6.1: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending or to the best of the Borrower’s
and ERISA Affiliate’s knowledge, threatened claims, actions or lawsuits or
action with respect to a Plan other than routine claims for benefits provided by
the Plans; and (iii) there are no violations of the fiduciary responsibility
rules with respect to any Plan. Except as set forth on Schedule 5.14, neither
the Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate is at
the date hereof, or has been at any time within the six years preceding the date
hereof, an employer required to contribute to any Multiemployer Plan or Multiple
Employer Plan, or a “contributing sponsor” (as such term is defined in Section
4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan. Neither the
Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.
Section 5.15    Intellectual Property, etc. The Borrower and each of its
Subsidiaries is in the process of obtaining, has obtained or has the right to
use all material patents, trademarks, service marks, trade names, copyrights,
licenses and other rights with respect to the foregoing intellectual property
necessary for the present and planned future conduct of its business, without
any known conflict with the rights of others, except for such patents,
trademarks, service marks, trade names, copyrights, licenses and rights, the
loss of which, and such conflicts which, in any such case individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.


LEGAL02/37021070v10    -74-

--------------------------------------------------------------------------------





Section 5.16    Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, or any
applicable state public utility law.
Section 5.17    Insurance. The Borrower and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. With respect to each parcel of
Collateral subject to a Mortgage that is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a “special
flood hazard area” with respect to which flood insurance has been made available
under flood insurance laws, the applicable Credit Party (A) has obtained and
will maintain, with financially sound and reputable insurance companies (except
to the extent that any insurance company insuring such property ceases to be
financially sound and reputable after the Closing Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent may from time to time reasonably require, and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to flood insurance laws and (B) promptly upon request of
the Administrative Agent, will deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.
Section 5.18    True and Complete Disclosure. All factual information (taken as
a whole) furnished by or on behalf of the Borrower or any of its Subsidiaries in
writing to the Administrative Agent or any Lender in connection with this
Agreement, other than the Financial Projections (as to which representations are
made only as provided in Section 5.07(b)), is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, except that any such
future information consisting of financial projections prepared by the Borrower
or any of its Subsidiaries is only represented herein as being based on good
faith estimates and assumptions believed by such persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results.
Section 5.19    Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
Section 5.20    Anti-Corruption Laws and Sanctions.
(a)    None of the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower or such Subsidiary, any of their respective directors, officers,
employees or agents acting or benefitting in any capacity in connection with
this Agreement, (i) is a Person that is owned or controlled by a Sanctioned
Person, (ii) is a Sanctioned Person or (iii) is located, organized or resident
in a Sanctioned Country.
(b)    The Borrower and its Subsidiaries have conducted their businesses in
compliance with Anti-Corruption Laws and applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws and applicable Sanctions. No
Borrowing or Letter of Credit or use of proceeds thereof will violate
Anti-Corruption Laws or applicable Sanctions.


LEGAL02/37021070v10    -75-

--------------------------------------------------------------------------------





Section 5.21    Indebtedness Agreements and Liens.
(a)    A complete and correct list, as of the date of this Agreement, of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries (other than
any Immaterial Subsidiary) (other than any agreements or arrangements relating
to Indebtedness or extensions of credit between the Borrower and any Subsidiary
or any Subsidiary with any other Subsidiary), in each case in respect of
Indebtedness not less than $1,000,000 and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Schedule 5.21(a).
(b)    A complete and correct list, as of the date of this Agreement, of each
Lien securing Indebtedness in excess of $1,000,000 of any Person and covering
any property of the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary), and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Schedule 5.21(b).
Section 5.22    Collateral Documents.
(a)    The Security Agreement is effective to create in favor of the
Administrative Agent for the ratable benefit of the Creditors a legal, valid and
enforceable security interest in the Collateral (as defined therein), and when
UCC financing statements in appropriate form are filed in the offices specified
on Schedule 3 to the Security Agreement, each Lien created under the Security
Agreement shall constitute a fully perfected Lien (to the extent that such Lien
may be perfected by the filing of a UCC financing statement) on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 7.03 which are prior
as a matter of law. When the certificates evidencing all Equity Interests
pledged pursuant to the Security Agreement are delivered to the Administrative
Agent, together with appropriate stock powers or other similar instruments of
transfer duly executed in blank, the Liens in such Equity Interests shall be
fully perfected first priority security interests, perfected by “control” as
defined in the UCC.
(b)    When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, each Lien
created under the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Credit Parties in
the Patents, Trademarks and Copyrights, if any, in which a security interest may
be perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.
(c)    Each Mortgage, when duly executed and delivered by the relevant Credit
Party, will be effective to create in favor of the Administrative Agent for the
ratable benefit of the Creditors a legal, valid and enforceable Lien on all of
such Credit Party’s right, title and interest in and to the Real Property of
such Credit Party covered thereby and the proceeds thereof, and when such
Mortgage is filed in the real estate records where the respective Mortgaged
Property is located, such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of such Credit Party in
such Real Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to Liens expressly permitted
by Section 7.03 which are prior as a matter of law.


LEGAL02/37021070v10    -76-

--------------------------------------------------------------------------------





(d)    No Mortgage encumbers improved real property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.
Section 5.23    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
ARTICLE VI.    

AFFIRMATIVE COVENANTS
The Borrower and the other Credit Parties each hereby covenants and agrees that
on the Closing Date and thereafter, so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:
Section 6.01    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)    Annual Financial Statements. As soon as available and in any event within
90 days after the close of each fiscal year of the Borrower beginning with the
fiscal year ending December 31, 2017, the consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income, of stockholders’ equity and of
cash flows for such fiscal year, in each case setting forth comparative figures
for the preceding fiscal year, all in reasonable detail and accompanied by the
opinion with respect to such consolidated financial statements of independent
public accountants of recognized national standing selected by the Borrower,
which opinion shall be unqualified and shall (i) state that such accountants
audited such consolidated financial statements in accordance with generally
accepted auditing standards, that such accountants believe that such audit
provides a reasonable basis for their opinion, and that in their opinion such
consolidated financial statements present fairly, in all material respects, the
consolidated financial position of the Borrower and its consolidated
subsidiaries as at the end of such fiscal year and the consolidated results of
their operations and cash flows for such fiscal year in conformity with
generally accepted accounting principles, or (ii) contain such statements as are
customarily included in unqualified reports of independent accountants in
conformity with the recommendations and requirements of the American Institute
of Certified Public Accountants (or any successor organization); provided,
however, that the Borrower may also comply with this subpart by publishing such
statements and reports on its internet website or in another publicly accessible
electronic database and giving the Administrative Agent and each Lender notice
thereof.
(b)    Quarterly Financial Statements. As soon as available and in any event
within 50 days after the close of each of the quarterly accounting periods in
each fiscal year of the Borrower beginning with the fiscal quarter ending April
2, 2017, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarterly period and the related
unaudited consolidated statements of income and of cash flows for such quarterly
period and/or for the fiscal year to date, and setting forth, in the case of
such unaudited consolidated statements of income and of cash flows, comparative
figures for the related periods in the prior fiscal year, and which shall be
certified on behalf of the Borrower by the Chief Financial Officer of the
Borrower, subject to changes resulting from normal year-end audit adjustments;
provided, however, that the Borrower may also comply with this subpart by
publishing such statements and reports on its internet website or in another
publicly accessible electronic database and giving the Administrative Agent and
each Lender notice thereof.


LEGAL02/37021070v10    -77-

--------------------------------------------------------------------------------





(c)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit C, signed by
the Chief Financial Officer or Corporate Controller of the Borrower to the
effect that (i) no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof and the
actions the Borrower has taken or proposes to take with respect thereto, and
(ii) the representations and warranties of the Credit Parties are true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty is
true and correct in all respects), except to the extent that any relate to an
earlier specified date, in which case, such representations were true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty was
true and correct in all respects) as of the date made, which certificate shall
set forth the calculations required to establish compliance with the provisions
of Section 7.07. The Borrower shall deliver each such Compliance Certificate and
all financial information and documentation related thereto to the
Administrative Agent via electronic mail to Shannon.offen@suntrust.com, or as
otherwise specified to the Borrower by the Administrative Agent.
(d)    Budgets and Forecasts. Not later than 90 days after the commencement of
any fiscal year of the Borrower and its Subsidiaries, commencing with the fiscal
year ending December 31, 2017, a consolidated budget in reasonable detail for
each of the four fiscal quarters of such fiscal year, and (if and to the extent
prepared by management of the Borrower) for any subsequent fiscal years, as
customarily prepared by management for its internal use, setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.
(e)    Notices. Promptly, and in any event within three Business Days, after the
Borrower obtains knowledge thereof, notice of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;
and/or
(ii)    the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against the Borrower
or any of its Subsidiaries or the occurrence of any other event, if the same
would be reasonably likely to have a Material Adverse Effect.
(f)    ERISA. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan has occurred or exists, a statement
signed by an Authorized Officer of the Borrower setting forth details respecting
such event or condition and the action, if any, that the Borrower or its ERISA
Affiliate proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by the Borrower or an ERISA
Affiliate with respect to such event or condition):
(i)    The occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(ii)    the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrower
or an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of said Sections.


LEGAL02/37021070v10    -78-

--------------------------------------------------------------------------------





(g)    SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that the Borrower
or any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms); provided, however, that the Borrower may also comply with this
subpart by publishing such statements and reports on its internet website or in
another publicly accessible electronic database and giving the Administrative
Agent and each Lender notice thereof.
(h)    Annual, Quarterly and Other Reports. Promptly after transmission thereof
to its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the Borrower furnishes to its stockholders generally;
provided, however, that the Borrower may also comply with this subpart by
publishing such statements and reports on its internet website or in another
publicly accessible electronic database and giving the Administrative Agent and
each Lender notice thereof.
(i)    Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Borrower and/or any of its Subsidiaries which is submitted to the Borrower by
its independent accountants in connection with any annual or interim audit made
by them of the books of the Borrower or any of its Subsidiaries.
(j)    Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by the Borrower or any
Subsidiary to or from the holders of any Material Indebtedness or any trustee
with respect thereto.
(k)    Immaterial Subsidiaries. At the time of the delivery of the financial
statements provided for in subpart (a) above, a certificate signed by the Chief
Financial Officer or Corporate Controller of the Borrower setting forth a list
of Immaterial Subsidiaries (which certificate shall include calculations
demonstrating that such Subsidiaries comply with the definition of “Immaterial
Subsidiary” in Section 1.01).
(l)    Other Information. Within 10 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender may reasonably
request from time to time.
Section 6.02    Books, Records and Inspections.
(a)     The Borrower will, and will cause each of its Subsidiaries (other than
any Immaterial Subsidiaries) to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower or such Subsidiary, as the case may be,
in accordance with GAAP.
(b)    The Borrower will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of the properties or assets of the Borrower
and its Subsidiaries in whomsoever’s possession (but only to the extent the
Borrower or such Subsidiary has the right to do so to the extent in the
possession of another Person), to examine the books of account of the Borrower
and any of its Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of the Borrower and
of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants and independent actuaries, if any, all to
the extent reasonably requested in advance by the Administrative Agent or any of
the Lenders and in any event no more than one time per year during normal
business hours (provided that no such


LEGAL02/37021070v10    -79-

--------------------------------------------------------------------------------





restrictions shall apply when an Event of Default has occurred and is
continuing, except that any such visit or inspection must be during normal
business hours).
Section 6.03    Insurance. The Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as required to be maintained pursuant
to the Collateral Documents and generally consistent with the insurance coverage
maintained by the Borrower and its Subsidiaries as of the Closing Date, and (ii)
forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent or such Lender and certified
by an Authorized Officer of the Borrower.
Section 6.04    Payment of Taxes and Claims. The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Borrower will, and will
cause each of its Subsidiaries to, pay in full all of its wage obligations to
its employees in accordance with the Fair Labor Standards Act (29 U.S.C.
Sections 206‑207) and any comparable provisions of applicable law.
Section 6.05    Corporate Franchises. The Borrower will do, and will cause each
of its Subsidiaries (other than any Immaterial Subsidiaries) to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
corporate existence, rights and authority; provided, however, that nothing in
this Section shall be deemed to prohibit any transaction permitted by Section
7.02.
Section 6.06    Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those the noncompliance with which would not be reasonably
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures reasonably designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents which are acting or benefitting in any capacity
in connection with this Agreement, with Anti-Corruption Laws and applicable
Sanctions.
Section 6.07    Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.06:
(a)    The Borrower will comply in all material respects, and will cause each of
its Subsidiaries to comply in all material respects, with all Environmental Laws
applicable to its or their ownership, lease or use of all Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, except to the extent that such compliance with
Environmental Laws is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, and an adverse outcome in such proceedings is not reasonably
likely to have a Material Adverse Effect.


LEGAL02/37021070v10    -80-

--------------------------------------------------------------------------------





(b)    The Borrower will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all Real Property now or hereafter
owned by the Borrower or any of its Subsidiaries free and clear of any Liens
imposed pursuant to Environmental Laws other than Permitted Liens.
(c)    Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of Hazardous Materials on any Real Property now
or hereafter owned, leased or operated by the Borrower or any of its
Subsidiaries or transport or arrange for transport of Hazardous Materials to or
from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except for such
noncompliance as is not reasonably likely to have a Material Adverse Effect.
(d)    If required to do so under any applicable order issued under any
Environmental Law by any Governmental Authority, the Borrower will undertake,
and cause each of its Subsidiaries to undertake, any clean up, removal, remedial
or other action necessary to remove and clean up any Hazardous Materials from
any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries in accordance with, in all material respects, the requirements of
all applicable Environmental Laws and in accordance with, in all material
respects, such orders of all Governmental Authorities, except to the extent that
the Borrower or such Subsidiary is contesting such order in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP.
Section 6.08    Additional Subsidiary Guarantors; Foreign Pledges; Additional
Real Property.
(a)    In the event that, subsequent to the Closing Date, any Person becomes a
Subsidiary of the Borrower (other than Foreign Subsidiaries, Immaterial
Subsidiaries and Special Subsidiaries), whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within 60 days after such
Person becomes a Subsidiary of the Borrower (other than Foreign Subsidiaries,
CFC Holdcos, Immaterial Subsidiaries and Special Subsidiaries) or, if the
Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit, the Borrower will take such action, and will cause each such Subsidiary
to take such action, from time to time as shall be necessary to cause such
Subsidiary (i) to become a “Subsidiary Guarantor” hereunder pursuant to a
written instrument in form and substance reasonably satisfactory to the
Administrative Agent, (ii) to grant Liens in favor of the Administrative Agent
in all of its personal property by executing and delivering to the
Administrative Agent a supplement to the Security Agreement in form and
substance reasonably satisfactory to the Administrative Agent, executing and
delivering a Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement, as applicable, and authorizing and delivering, at
the request of the Administrative Agent, such UCC financing statements or
similar instruments required by the Administrative Agent to perfect the Liens in
favor of the Administrative Agent and granted under any of the Loan Documents,
(iii) to cause the applicable Credit Party to pledge all of the Equity Interests
of such Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering a supplement to the Security Agreement in form and
substance satisfactory to the Administrative Agent, and deliver the original
certificates evidencing such pledged Equity Interests to the Administrative
Agent, together with appropriate powers executed in blank, (iv) to deliver all
such other documentation (including, without limitation, certified
organizational documents, resolutions, lien searches, title insurance policies,
surveys, environmental reports and legal opinions) and to take all such other
actions as such Subsidiary would have been required to deliver and take pursuant
to Section 4.01 if such Subsidiary had been a Credit Party on the Closing Date
or that such Subsidiary would be required to deliver pursuant to Section 6.08(d)
with respect to any Real Property, (v) to deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Subsidiary Guarantor pursuant to
Section 4.01 on the Closing Date or as the Administrative Agent


LEGAL02/37021070v10    -81-

--------------------------------------------------------------------------------





shall have reasonably requested and (vi) take all actions necessary to ensure
that any pledge described herein provides the Administrative Agent, for the
benefit of the Creditors, with a first priority perfected Lien (including,
without limitation, delivery of all certificates that evidence such stock or
other equity interests and transfer powers duly executed in blank).
(b)    In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise, (x)
the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) to the extent such Foreign Subsidiary is owned directly by any
Credit Party, within 60 days after such Person becomes a Foreign Subsidiary or,
if the Administrative Agent determines in its sole discretion that the Borrower
is working in good faith, such longer period as the Administrative Agent shall
permit, the Borrower shall, or shall cause the applicable Credit Party to, (i)
pledge all of the Equity Interests of such Foreign Subsidiary that is not an
Excluded Foreign Subsidiary (in the case of a first-tier Foreign Subsidiary that
is a CFC or CFC Holdco, then such pledge shall be limited to 65% of the issued
and outstanding voting Equity Interests and 100% of the issued and outstanding
non-voting Equity Interests of such Subsidiary, as applicable) to the
Administrative Agent for the benefit of the Creditors as security for the
Obligations and shall take all actions necessary to ensure that such pledge
provides the Administrative Agent, for the benefit of the Creditors, with a
first priority perfected Lien (including, without limitation, delivery of all
certificates that evidence such stock or other equity interests and transfer
powers duly executed in blank, any registration or notarization required under
the laws of the jurisdiction of organization of any applicable Foreign
Subsidiary and delivery of legal opinions, in form and substance reasonably
satisfactory to the Administrative Agent, by counsel that is authorized to
practice law in such foreign jurisdiction, regarding, among other things, the
enforceability of such pledge under the laws of such foreign jurisdiction). In
addition, each such Subsidiary shall authorize the Administrative Agent to file
UCC financing statements, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to the collateral pledged under the Security
Agreement that such Subsidiary has executed.
(c)    The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien on the property required to be pledged pursuant to subsections
(a) and (b) of this Section (to the extent that such Lien can be perfected by
execution, delivery and/or recording of the Collateral Documents or UCC
financing statements, or possession of such Collateral), free and clear of all
Liens other than Liens expressly permitted by Section 7.03. All actions to be
taken pursuant to this Section shall be at the expense of the Borrower or the
applicable Credit Party, and shall be taken to the reasonable satisfaction of
the Administrative Agent.
Section 6.09    To the extent otherwise permitted hereunder, if any Credit Party
proposes to acquire a fee ownership interest in any Material Real Property after
the Closing Date, within 60 days of acquiring a fee ownership interest in such
Material Real Property, it shall provide to the Administrative Agent Real
Property Documents in regard to such Real Property. Notwithstanding the
foregoing, the Administrative Agent shall not enter into any Mortgage in respect
of any real property acquired by the Borrower or any other Credit Party after
the Closing Date until (1) the date that occurs fifteen (15) Business Days after
the Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower (or applicable Credit Party) of that fact and (if applicable)
notification to the Borrower (or applicable Credit Party)  that flood insurance
coverage is not available and (B) evidence of the receipt by the Borrower (or
applicable Credit Party) of such notice; and (iii) if such notice is required to
be provided to the Borrower (or applicable Credit Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (2) the Administrative Agent shall have received
written


LEGAL02/37021070v10    -82-

--------------------------------------------------------------------------------





confirmation from the Lenders the that flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed).Senior
Debt. The Obligations shall, and the Borrower shall take all necessary action to
ensure that the Obligations shall, at all times rank at least pari passu in
right of payment (to the fullest extent permitted by law) with all other senior
Indebtedness of the Borrower and its Subsidiaries.
Section 6.10    Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any Event of Loss
in respect of any material portion of any Collateral or the commencement of any
action or proceeding for the taking of any material portion of any Collateral or
any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Cash
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.
Section 6.11    Further Assurances.
(a)    The Borrower will, and will cause each other Credit Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Credit Parties. The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.
(b)    Notwithstanding Section 4.01 hereof, each Credit Party shall, and shall
cause each of its Subsidiaries to, execute and deliver the documents and
complete the tasks set forth on Schedule 6.11(b) in each case within the time
limits specified on such schedule (or such longer period as the Administrative
Agent may agree in its sole discretion).
ARTICLE VII.    

NEGATIVE COVENANTS
The Borrower and the other Credit Parties each hereby covenants and agrees that
on the Closing Date and thereafter, so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:
Section 7.01    Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date.






LEGAL02/37021070v10    -83-

--------------------------------------------------------------------------------





Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc. The
Borrower will not, and will not permit any Subsidiary to, (i) wind up, liquidate
or dissolve its affairs, (ii) enter into any transaction of merger or
consolidation, (iii) make or otherwise effect any Acquisition, (iv) make or
otherwise effect any Asset Sale, or (v) agree to do any of the foregoing at any
future time, except that, if no Default or Event of Default shall have occurred
and be continuing or would result therefrom, each of the following shall be
permitted:
(a)    the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Immaterial Subsidiary into any
other Immaterial Subsidiary, provided that if any such Immaterial Subsidiary is
a Subsidiary Guarantor, such Subsidiary Guarantor shall be the surviving or
continuing or resulting Person; (iii) any Subsidiary of the Borrower with or
into any other Subsidiary (other than an Immaterial Subsidiary), provided that
the surviving or continuing or resulting Person is not a Foreign Subsidiary and
is or becomes a Subsidiary Guarantor; or (iv) any Foreign Subsidiary of the
Borrower with or into any other Foreign Subsidiary of the Borrower;
(b)    any Asset Sale by (i) the Borrower to any other Domestic Credit Party,
(ii) any Subsidiary of the Borrower to any Domestic Credit Party, provided that
the aggregate fair market value of all Asset Sales from a Foreign Subsidiary to
a Domestic Credit Party shall not at any time exceed $100,000,000; (iii) any
Domestic Credit Party (other than the Borrower) to any Foreign Subsidiary of the
Borrower, provided that the aggregate fair market value of all such Asset Sales
shall not at any time exceed $100,000,000; (iv) any Immaterial Subsidiary that
is not a Subsidiary Guarantor to any other Immaterial Subsidiary or any Foreign
Subsidiary; (v) any Foreign Subsidiary of the Borrower to any other Foreign
Subsidiary of the Borrower; or (vi) any Foreign Subsidiary, other than as
otherwise provided in this clause (b), provided that the aggregate fair market
value of all such Asset Sales shall not at any time exceed $30,000,000;
(c)    the Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition, provided that all of the conditions contained in the
definition of the term Permitted Acquisition are satisfied;
(d)    the Borrower or any Subsidiary may consummate any Asset Sale of any Real
Property which is not necessary to the conduct of its respective business,
provided that the aggregate fair market value of all such Asset Sales shall not
at any time exceed $20,000,000;
(e)    in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 90% of such
consideration consists of cash; (ii) in the case of any Asset Sale involving
consideration in excess of $50,000,000, at least five Business Days prior to the
date of completion of such Asset Sale, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer,
which certificate shall contain (A) a description of the proposed transaction,
the date such transaction is scheduled to be consummated, the estimated sale
price or other consideration for such transaction, and (B) a certification that
no Default or Event of Default has occurred and is continuing, or would result
from consummation of such transaction; (iii) the aggregate amount of all Asset
Sales made pursuant to this clause (e) after the Closing Date shall not exceed
25% of Total Consolidated Assets; and (iv) the aggregate amount of Asset Sales
made pursuant to this clause (e) during any fiscal year shall not exceed 15% of
Total Consolidated Assets; and
(f)    any Immaterial Subsidiary may be dissolved or wound up.


LEGAL02/37021070v10    -84-

--------------------------------------------------------------------------------





Section 7.03    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of the Borrower or any such
Subsidiary whether now owned or hereafter acquired, except:
(a)    any Standard Permitted Lien;
(b)    Liens in existence on the Closing Date that are listed in Schedule 7.03;
(c)    Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Subsidiary, provided that (A)
such Liens only secure Indebtedness referenced in the parenthetical in
Section 7.04(g), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 120 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed 80% of the cost of acquiring, constructing or improving such fixed or
capital assets; and (D) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary; or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;
(d)    any Lien granted to the Administrative Agent for the benefit of the
Creditors securing the Obligations or any Indebtedness under any Designated
Hedge Agreement or in respect of any Bank Product Obligations;
(e)    Liens on property of any Person that becomes a Subsidiary of the Borrower
after the Closing Date pursuant to a Permitted Acquisition, provided that such
Liens are in existence at the time such Person becomes a Subsidiary of the
Borrower and were not created in anticipation thereof;
(f)    in addition to any Lien permitted above, Liens created after the Closing
Date, provided that the aggregate outstanding amount of Indebtedness secured
thereby and incurred after the Closing Date shall not exceed $15,000,000 at any
time; and
(g)    Liens securing Indebtedness permitted by Section 7.04(c)(i) and Liens
securing Investments permitted by Section 7.05(f)(i), (ii) or (iii) hereof.
Section 7.04    Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any of its Subsidiaries, except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    the Indebtedness in existence on the Closing Date and identified in
Schedule 7.04, and any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof;
(c)    any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Domestic Credit Party; (ii) made by any Domestic Credit Party to
any Foreign Subsidiary not at any time in excess of $40,000,000, in the
aggregate (other than in connection with a Permitted Foreign Subsidiary
Investment), (iii) made by any Foreign Subsidiary of the Borrower to any other
Foreign Subsidiary of the Borrower, or (iv) in connection with any Permitted
Foreign Subsidiary Investment.
(d)    Guaranty Obligations permitted by Section 7.05 that constitute
Indebtedness;


LEGAL02/37021070v10    -85-

--------------------------------------------------------------------------------





(e)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the Closing Date pursuant to a Permitted Acquisition, provided that such
Indebtedness is in existence at the time such Person becomes a Subsidiary of the
Borrower and was not created in anticipation thereof;
(f)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes; and
(g)    additional Indebtedness of the Borrower or any of its Subsidiaries to the
extent not permitted by any of the foregoing clauses (including, without
limitation, Capitalized Lease Obligations and other Indebtedness secured by
Liens referred to in Section 7.03(c)), provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed
$110,000,000 at any time, (ii) no Default or Event of Default shall exist or
immediately after incurring any such Indebtedness shall begin to exist, and
(iii) the Borrower shall be in compliance with the financial covenants set forth
in Section 7.07 on a Pro Forma Basis as of the last day of the Testing Period
for which financial statements were required to have been delivered pursuant to
Section 6.01(b).
Section 7.05    Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (i) make or
commit to make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:
(a)    Investments in cash and Cash Equivalents;
(b)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(c)    to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described in Schedule 7.05;
(d)    any Guaranty Obligations of the Borrower or any Subsidiary in favor of
the Administrative Agent, each LC Issuer, the Lenders, the Bank Product
Providers and/or the Designated Hedge Creditors pursuant to the Loan Documents;
(e)    Investments in Interest Rate Protection Agreements;
(f)    Investments (i) of the Borrower or any of its Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of the Borrower in any Domestic
Credit Party made after the Closing Date, (iii) of any Domestic Credit Party in
any other Domestic Credit Party (other than the Borrower) made after the Closing
Date, or (iv) Investments of any Foreign Subsidiary in any other Subsidiary of
the Borrower;
(g)    Permitted Foreign Subsidiary Investments;
(h)    intercompany loans permitted by Section 7.04(c);
(i)    the Acquisitions permitted by Section 7.02;
(j)    any Guaranty Obligation incurred by any Domestic Credit Party with
respect to Indebtedness of another Domestic Credit Party which Indebtedness is
permitted by Section 7.04;


LEGAL02/37021070v10    -86-

--------------------------------------------------------------------------------





(k)    any Guaranty Obligation incurred by any Foreign Subsidiary with respect
to Indebtedness of another Foreign Subsidiary; and
(l)    other Investments by the Borrower or any Subsidiary of the Borrower in
any other Person (other than the Borrower or any of its Subsidiaries) made after
the Closing Date and not permitted pursuant to the foregoing subparts, provided
that (i) at the time of making any such Investment no Default or Event of
Default shall have occurred and be continuing, or would result therefrom, and
(ii) the maximum cumulative amount of all such Investments that are so made
pursuant to this subpart and outstanding at any time shall not exceed an
aggregate of $10,000,000, taking into account the repayment of any loans or
advances comprising such Investments.
Section 7.06    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
(a)    the Borrower or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);
(b)    (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to any Domestic Credit Party, and (ii) any Foreign Subsidiary of
the Borrower may declare and pay or make Capital Distributions to any other
Foreign Subsidiary, any Special Subsidiary or any Domestic Credit Party; and
(c)    so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) after the making or payment of a
proposed Restricted Payment described below, the Borrower would be in compliance
on a Pro Forma Basis with the financial covenants set forth in Section 7.07 as
of the last day of the Testing Period for which financial statements were
required to have been delivered pursuant to Section 6.01(b):
(i) the Borrower may declare and pay or make Restricted Payments in an aggregate
amount not to exceed $75,000,000; and
(ii) the Borrower may declare and pay or make additional Restricted Payments if,
immediately after giving effect to the payment or making of such proposed
Restricted Payment on a Pro Forma Basis as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements were
required to have been delivered pursuant to Section 6.01(b), the Leverage Ratio
of the Borrower and its Subsidiaries does not exceed 2.50 to 1.00.
Section 7.07    Financial Covenants.
(a)    Leverage Ratio. The Borrower will not permit the Leverage Ratio as of the
last day of any fiscal quarter of the Borrower set forth below to be greater
than the ratio set forth below opposite such period (the “Maximum Leverage
Ratio”):


LEGAL02/37021070v10    -87-

--------------------------------------------------------------------------------





Four Fiscal Quarters Ending
Maximum Leverage Ratio
July 2, 2017 through October 1, 2017
4.25 to 1.00
December 31, 2017 through April 1, 2018
4.00 to 1.00
July 1, 2018 and each fiscal quarter thereafter
3.75 to 1.00



provided however, that, commencing with the fiscal quarter ending after the
Closing Date during which the Borrower or any of its Subsidiaries has
consummated a Permitted Acquisition (such fiscal quarter, a “Trigger Quarter”),
the then applicable Maximum Leverage Ratio for such Trigger Quarter and for the
next two succeeding fiscal quarters will be increased by 0.50 to 1.00; provided,
further, that the Maximum Leverage Ratio shall return to applicable Maximum
Leverage Ratio provided in the table immediately above as of the end of the
third fiscal quarter occurring after the applicable Permitted
Acquisition; provided, further, that following the occurrence of a Trigger
Quarter, no subsequent Trigger Quarter shall be permitted to occur for purposes
of this Section 7.07(a) unless and until the Leverage Ratio is less than or
equal to the applicable Maximum Leverage Ratio as provided in the table above
(without giving effect to any increase contemplated by this proviso) for at
least one fiscal quarter following the applicable Permitted Acquisition.
(b)    Interest Coverage Ratio. The Borrower will not permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.
Section 7.08    Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by the Borrower or any Subsidiary of the Borrower, or pay
any Indebtedness owed to the Borrower or a Subsidiary of the Borrower, or to
make loans or advances to the Borrower or any of the Borrower’s other
Subsidiaries, or transfer any of its property or assets to the Borrower or any
of the Borrower’s other Subsidiaries, except for such restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other Loan
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (iv) customary provisions restricting
assignment of any licensing agreement entered into in the ordinary course of
business, (v) customary provisions restricting the transfer or further
encumbering of assets subject to Liens permitted under Section 7.03(c), (vi)
customary restrictions affecting only a Subsidiary of the Borrower under any
agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary of the Borrower under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.04, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, and (ix) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person.
Section 7.09    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction or series of
transactions with any Affiliate (other than, in the case


LEGAL02/37021070v10    -88-

--------------------------------------------------------------------------------





of the Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower
or another Subsidiary) other than in the ordinary course of business of and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person other than an Affiliate, except (i) sales of goods to an Affiliate
for use or distribution outside the United States that in the good faith
judgment of the Borrower comply with any applicable legal requirements of the
Code, (ii) agreements and transactions with and payments to officers, directors
and shareholders that are either (A) entered into in the ordinary course of
business and not prohibited by any of the provisions of this Agreement, or
(B) entered into outside the ordinary course of business, approved by the
directors or shareholders of the Borrower, and not prohibited by any of the
provisions of this Agreement or in violation of any law, rule or regulation, and
(iii) repurchases of capital stock or other equity interests of the Borrower or
its Subsidiaries as permitted pursuant to Section 7.06.
Section 7.10    Plan Terminations, Minimum Funding, etc. The Borrower will not,
and will not permit any Subsidiary of the Borrower or ERISA Affiliate to, (i)
terminate any Pension Plan so as to result in liability of the Borrower or any
ERISA Affiliate to the PBGC in excess of, in the aggregate, the amount that is
equal to 5% of the Borrower’s Consolidated Net Worth as of the date of the then
most recent financial statements furnished to the Lenders pursuant to the
provisions of this Agreement, (ii) cause or permit to occur an ERISA Event to
the extent such ERISA Event could reasonably be expected to have a Material
Adverse Effect or the imposition of a lien, or (iii) except as set forth on
Schedule 5.14, have an obligation to contribute to, or become a contributing
sponsor (as such term is defined in Section 4001 of ERISA) in, any Multiemployer
Plan or Multiple Employer Plan.
Section 7.11    Sanctions and Anti-Terrorism Laws. The Borrower will not, and
will not permit any Subsidiary to, request any Borrowing or Letter of Credit or
use the proceeds of any Borrowing and/or Letter of Credit (a) to fund, finance
or facilitate any activities of or business with any Sanctioned Person or in any
Sanctioned Country, (b) that will result in a violation by any Person (including
any Person participating in the transaction, whether as a Lead Arranger, the
Administrative Agent, any Lender (including the Swing Line Lender) or the LC
Issuer or otherwise) of Sanctions or (c) that would in any manner violate any
Anti-Corruption Laws.
Section 7.12    Material Agreements. The Borrower will not, nor will it permit
any of its Subsidiaries to, consent to any modification, supplement or waiver of
any of the provisions of any Material Agreement, which modification, supplement
or waiver is materially adverse to the interests of any Lender, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).
Section 7.13    Immaterial Subsidiaries. The Borrower will not permit, as of any
Immaterial Subsidiary Testing Date: (i) the aggregate Tangible Assets of all
Immaterial Subsidiaries on such date to exceed 10% of the Total Tangible Assets
on such date and (ii) that portion of Consolidated EBITDA attributable solely to
Immaterial Subsidiaries for the period of four consecutive fiscal quarters most
recently ended prior to such date to exceed 10% of Consolidated EBITDA for the
Borrower and its Subsidiaries for such period.
ARTICLE VIII.    

EVENTS OF DEFAULT
Section 8.01    Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):


LEGAL02/37021070v10    -89-

--------------------------------------------------------------------------------





(a)    Payments: the Borrower shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any
Unreimbursed Drawing; or (ii) default, and such default shall continue for three
or more days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations (other than an amount related to a Bank Product
Obligation); or
(b)    Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or
(c)    Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.02(b), 6.03, 6.05, 6.09, 6.11(b) or Article VII; or
(d)    Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document or related to any Bank Product Obligations (other
than those referred to in Section 8.01(a) or (b) or (c) above) and such default
is not remedied within 30 days after the earlier of (i) an Authorized Officer of
any Credit Party obtaining knowledge of such default or (ii) the Borrower
receiving written notice of such default from the Administrative Agent or the
Required Lenders; or
(e)    Cross Default Under Other Agreements: the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof); or (iii) without limitation of the foregoing clauses, default in any
payment obligation under a Designated Hedge Agreement, and such default shall
continue after the applicable grace period, if any, specified in such Designated
Hedge Agreement or any other agreement or instrument relating thereto; or
(f)    Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(g)    Judgments: (i) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not denied coverage) of $40,000,000 or more


LEGAL02/37021070v10    -90-

--------------------------------------------------------------------------------





in the aggregate for all such judgments, orders and decrees for the Borrower and
its Subsidiaries, and any such judgments or orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within 30 days from
the entry thereof; or (ii) one or more judgments, orders or decrees shall be
entered against the Borrower and/or any of its Subsidiaries involving a required
divestiture of any material properties, assets or business reasonably estimated
to have a fair value in excess of $40,000,000 (excluding any divestiture
required as a matter of law in connection with a Permitted Acquisition), and any
such judgments, orders or decrees shall not have been vacated, discharged or
stayed or bonded pending appeal within 30 days (or such longer period, not in
excess of 60 days, during which enforcement thereof, and the filing of any
judgment lien, is effectively stayed or prohibited) from the entry thereof; or
(h)    Insolvency Event: any Insolvency Event shall occur with respect to the
Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary); or
(i)    ERISA: an event or condition specified in Section 6.01(f) shall occur or
exist with respect to any Plan that, in reasonable determination of the Required
Lenders, when taken together with all other such events or conditions, would
(either individually or in the aggregate) have a Material Adverse Effect; or
(j)    Environmental Claim: there shall have been asserted against the Borrower
or any of its Subsidiaries, or any predecessor in interest of the Borrower or
any of its Subsidiaries or Affiliates, an Environmental Claim that in the
reasonable judgment of the Required Lenders is reasonably likely to be
determined adversely to the Borrower or any of its Subsidiaries, and the amount
thereof (either individually or in the aggregate) is reasonably likely to have a
Material Adverse Effect (insofar as such amount is payable by the Borrower or
any of its Subsidiaries but after deducting any portion thereof that is
reasonably expected to be paid by other creditworthy Persons jointly and
severally liable therefor); or
(k)    Change of Control: if there occurs a Change of Control;
(l)    Collateral Documents: any provision of the Security Agreement or any
other Collateral Document shall for any reason cease to be valid and binding on,
or enforceable against, any Credit Party, or any Credit Party shall so state in
writing, or any Credit Party shall seek to terminate its obligation under the
Security Agreement or any other Collateral Document; or
(m)    Liens: any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Credit Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Documents.
Section 8.02    Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower or any other Credit Party in any manner
permitted under applicable law:
(a)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
(b)    declare the principal of and any accrued interest in respect of all
Loans, all Unreimbursed Drawings and all other Obligations owing hereunder
and/or under any other Loan Document to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower;


LEGAL02/37021070v10    -91-

--------------------------------------------------------------------------------





(c)    terminate any Letter of Credit that may be terminated in accordance with
its terms;
(d)    direct the Borrower to pay to the Administrative Agent cash collateral as
security for LC Outstandings for subsequent drawings under then outstanding
Letters of Credit in an amount equal to the maximum amount of which may be drawn
under such Letters of Credit, whereupon the same shall immediately become due
and payable; or
(e)    exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and (d) above shall occur
automatically without the giving of any such notice.
Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents, including all
proceeds from each sale of, or other realization upon, all or any part of the
Collateral by any Creditor after an Event of Default, shall, unless otherwise
required by the terms of the other Loan Documents or by applicable law, be
applied as follows:
(i)    first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;
(ii)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;
(iii)    third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unreimbursed Drawings with respect
to Letters of Credit, ratably among the Lenders in proportion to the aggregate
of all such amounts;
(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unreimbursed Drawings, ratably
among the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Bank Product Providers in respect of Bank
Product Obligations and Designated Hedge Creditors under Designated Hedge
Agreements;
(v)    fifth, to the Administrative Agent for the benefit of each LC Issuer to
cash collateralize the Stated Amount of outstanding Letters of Credit;
(vi)    sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, each LC Issuer, the Swing Line Lender, and the
Lenders, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and
(vii)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.


LEGAL02/37021070v10    -92-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and amounts
due to Designated Hedge Creditors under Designated Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the Bank Product Provider or the
Designated Hedge Creditor, as the case may be. Each Bank Product Provider or
Designated Hedge Provider that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto
ARTICLE IX.    

THE ADMINISTRATIVE AGENT
Section 9.01    Appointment. Each Lender hereby irrevocably designates and
appoints SunTrust to act as specified herein and in the other Loan Documents,
and each such Lender hereby irrevocably authorizes SunTrust as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender or LC Issuer, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and no Credit Party shall have any
rights as a third-party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower or any of its Subsidiaries.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03.
Section 9.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct) or (b) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by the Borrower or any of its Subsidiaries or any of their respective
officers contained in this Agreement, any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
Subsidiary of the Borrower or any of their respective officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this


LEGAL02/37021070v10    -93-

--------------------------------------------------------------------------------





Agreement or any other Loan Document (other than confirming delivery of items
expressly required to be delivered to the Administrative Agent by the terms of
the Loan Documents), or to inspect the properties, books or records of the
Borrower or any Subsidiary of the Borrower. The Administrative Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders or Required Revolving Lenders, as applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, Required Revolving Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, Required Revolving Lenders
or all applicable Lenders, as the case may be), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into


LEGAL02/37021070v10    -94-

--------------------------------------------------------------------------------





the business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower and its Subsidiaries and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower and its Subsidiaries.
The Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, assets, property, financial and other conditions, prospects or
creditworthiness of the Borrower or any of its Subsidiaries that may come into
the possession of the Administrative Agent or any of its Related Parties.
Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.
Section 9.08    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 103% of the
aggregate LC Outstandings of all Lenders, and the payment in full of all
Obligations (other than contingent indemnification obligations and such Cash
Collateralized reimbursement obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.12; and
(b)    to release any Credit Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the applicable Collateral Documents pursuant to this
Section. In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Credit Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.
Section 9.09    Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties,


LEGAL02/37021070v10    -95-

--------------------------------------------------------------------------------





actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Parties in any way relating to
or arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Parties under or in connection with any of the foregoing, but only to
the extent that any of the foregoing is not paid by the Borrower; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s or such Related Parties’ gross negligence or willful misconduct. If any
indemnity furnished to the Administrative Agent or any such Related Parties for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished. The agreements in this Section shall survive
the payment of all Obligations.
Section 9.10    The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, its Subsidiaries
and their Affiliates as though not acting as Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.
Section 9.11    Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days’ notice to the Lenders, each LC
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its


LEGAL02/37021070v10    -96-

--------------------------------------------------------------------------------





sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Section 9.12    Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Lead Arranger, Arranger,
Joint-Bookrunner or any other corresponding title, other than “Administrative
Agent,” shall have no right, power, obligation, liability, responsibility or
duty under this Agreement or any other Loan Document except those applicable to
all Lenders as such. Each Lender acknowledges that it has not relied, and will
not rely, on any Lender so identified in deciding to enter into this Agreement
or in taking or not taking any action hereunder.
Section 9.13    Defaulting Agents. At any time any Lender serving as an
Administrative Agent or an LC Issuer becomes a Defaulting Lender (each, a
“Defaulting Agent”), then the Borrower (so long as no Default or Event of
Default has occurred and is continuing) or the Required Lenders may, but shall
not be required to, direct such Defaulting Agent to resign, and upon the
direction of the Borrower (so long as no Default or Event of Default has
occurred and is continuing) or the Required Lenders, as the case may be, such
Defaulting Agent shall be required to so resign and upon such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. Such resigning Defaulting Agent shall cooperate reasonably
and in good faith to effectuate the transfer of the agency to the successor
agent, including the execution and delivery of such assignments, modifications,
documents, certificates and further assurances as such successor agent may
reasonably request.
Section 9.14    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
ARTICLE X.    

GUARANTY
Section 10.01    Guaranty by the Subsidiary Guarantors, etc.
(a)    Each Subsidiary Guarantor, jointly and severally, irrevocably and
unconditionally guarantees to the Administrative Agent, each LC Issuer, the
Lenders, each Bank Product Provider and each Designated Hedge Creditor, as
applicable, the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all of the Obligations. Such guaranty
is an absolute, unconditional, present and continuing guaranty of payment and
not of collectibility and is in no way conditioned or contingent upon any
attempt to collect from the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other action, occurrence or circumstance whatsoever. If an
Event of Default shall occur and be continuing hereunder or any payment default
shall occur and be outstanding under any Designated Hedge Agreement or in
respect of any Bank Product Obligations, each Subsidiary Guarantor will,
immediately upon (and in


LEGAL02/37021070v10    -97-

--------------------------------------------------------------------------------





any event no later than one Business Day following) its receipt of written
notice from the Administrative Agent demanding payment hereunder, pay to the
Administrative Agent, for the benefit of the Creditors, in immediately available
funds, at the Payment Office, such amount of the Obligations as the
Administrative Agent shall specify in such notice.
(b)    In addition to the foregoing, each Subsidiary Guarantor, jointly and
severally, unconditionally and irrevocably, guarantees to the Creditors the
payment of any and all Obligations, whether or not due or payable by the obligor
thereon, upon the occurrence of an Insolvency Event in respect of the Borrower
or such other Credit Party, and unconditionally and irrevocably, jointly and
severally, promises to pay the Obligations to the Administrative Agent, for the
benefit of the Creditors, on demand, in such currency and otherwise in such
manner as is provided in the Loan Documents governing the Obligations.
(c)    As a separate, additional and continuing obligation, each Subsidiary
Guarantor unconditionally and irrevocably undertakes and agrees, for the benefit
of the Creditors, that, should any amounts constituting Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Person, each Subsidiary Guarantor, jointly
and severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity.
(d)    All payments by each Subsidiary Guarantor under this Article X shall be
made to the Administrative Agent, for the benefit of the Creditors, in such
currency and otherwise in such manner as is provided in the Loan Documents to
which such payments relate.
Section 10.02    Subordination.
(a)    Any Indebtedness or other obligations or liabilities of the Borrower now
or hereafter held by any Subsidiary Guarantor (collectively, “Subordinated
Obligations”) are hereby subordinated to the Indebtedness of the Borrower to any
Creditor; and such Subordinated Obligations of the Borrower to any Subsidiary
Guarantor, if the Administrative Agent, after an Event of Default has occurred,
so requests, shall be collected, enforced and received by such Subsidiary
Guarantor as trustee for the Administrative Agent and the other Creditors and be
paid over to the Administrative Agent, for the benefit of the Creditors, on
account of the Indebtedness of the Borrower owing under the Loan Documents to
the Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Subsidiary Guarantor under the
other provisions of this Article X. Prior to the transfer by any Subsidiary
Guarantor of any note or negotiable instrument evidencing any Subordinated
Obligation of the Borrower to such Subsidiary Guarantor, such Subsidiary
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination.
(b)    If and to the extent that any Subsidiary Guarantor makes any payment to
the Administrative Agent or any other Creditor or to any other Person pursuant
to or in respect of this Article X, any reimbursement or similar claim that such
Subsidiary Guarantor may have against the Borrower by reason thereof shall be
subject and subordinate to the prior termination of all of the Commitments and
indefeasible payment in full of all Obligations.
Section 10.03    Subsidiary Guarantors’ Obligations Absolute. The obligations of
each Subsidiary Guarantor under this Article X shall be absolute and
unconditional, shall not be subject to any


LEGAL02/37021070v10    -98-

--------------------------------------------------------------------------------





counterclaim, setoff, deduction or defense based on any claim such Subsidiary
Guarantor may have against the Borrower or any other Person, including, without
limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Guarantor, and shall remain in full force
and effect without regard to, and shall not be released, suspended, abated,
deferred, reduced, limited, discharged, terminated or otherwise impaired or
adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the
Obligations, including, without limitation:
(a)    any increase in the amount of the Obligations outstanding from time to
time, including, without limitation, any increase in the aggregate outstanding
amount of the Loans and Letters of Credit above any specific maximum amount
referred to in this Agreement as in effect on the date hereof, and any increase
in any interest rate, Fee or other amount applicable to any portion of the
Obligations or otherwise payable under any Loan Document;
(b)    any direction as to the application of any payment by the Borrower or by
any other Person;
(c)    any incurrence of additional Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations contained in this Agreement or any of the other
Loan Documents;
(d)    any renewal or extension of the time for payment or maturity of any of
the Obligations, or any amendment or modification of, or addition or supplement
to, or deletion from, this Agreement, any other Loan Document, or any other
instrument or agreement applicable to the Borrower or any other Person, or any
part thereof, or any assignment, transfer or other disposition of any thereof;
(e)    any failure of this Agreement, any other Loan Document, or any other
instrument or agreement applicable to the Borrower or any other Person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Loan Document;
(f)    any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) this Agreement, any other Loan Document, or any such other instrument or
agreement, or (ii) any obligation or liability of the Borrower or any other
Person;
(g)    any payment made to the Administrative Agent or any other Creditor on the
Obligations that the Administrative Agent or any other Creditor repays, returns
or otherwise restores to the Borrower or any other applicable obligor pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding;
(h)    any sale, exchange, release, surrender or foreclosure of, or any
realization upon, or other dealing with, in any manner and in any order, any
property, rights or interests by whomsoever at any time granted, assigned,
pledged or mortgaged to secure, or howsoever securing, the Obligations, or any
other liabilities or obligations (including any of those hereunder), or any
portion of any thereof;
(i)    any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any Person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Article X;


LEGAL02/37021070v10    -99-

--------------------------------------------------------------------------------





(j)    any Insolvency Event relating to the Borrower or to any of its properties
or assets;
(k)    any assignment, transfer or other disposition, in whole or in part, by
the Borrower or any other Person of its interest in any of the property, rights
or interests constituting security for all or any portion of the Obligations or
any other Indebtedness, liabilities or obligations;
(l)    any lack of notice to, or knowledge by, any Subsidiary Guarantor of any
of the matters referred to above; or
(m)    to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.
Section 10.04    Waivers. Each Subsidiary Guarantor unconditionally waives, to
the maximum extent permitted under any applicable law now or hereafter in
effect, insofar as its obligations under this Article X are concerned, (a)
notice of any of the matters referred to in Section 10.03, (b) all notices
required by statute, rule of law or otherwise to preserve any rights against
such Subsidiary Guarantor hereunder, including, without limitation, any demand,
presentment, proof or notice of dishonor or non‑payment of any Obligation,
notice of acceptance of the Guaranty provided under this Article X, notice of
the incurrence of any Obligation, notice of any failure on the part of the
Borrower, any of its Subsidiaries or Affiliates, or any other Person, to perform
or comply with any term or provision of this Agreement, any other Loan Document
or any other agreement or instrument to which the Borrower or any other Person
is a party, or notice of the commencement of any proceeding against any other
Person or its any of its property or assets, (c) any right to the enforcement,
assertion or exercise against the Borrower or against any other Person or any
collateral of any right, power or remedy under or in respect of this Agreement,
the other Loan Documents or any other agreement or instrument, and (d) any
requirement that such Guarantor be joined as a party to any proceedings against
the Borrower or any other Person for the enforcement of any term or provision of
this Agreement, the other Loan Documents, or any other agreement or instrument.
Section 10.05    Subrogation Rights. Until such time as the Obligations have
been paid in full in cash and otherwise fully performed and all of the
Commitments under this Agreement have been terminated, each Subsidiary Guarantor
hereby irrevocably waives all rights of subrogation that it may at any time
otherwise have as a result of this Article X (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Creditors against the Borrower, any other
Guarantor or any other guarantor of or surety for the Obligations and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from the Borrower or any other Guarantor that it may at any time
otherwise have as a result of this Article X.
Section 10.06    Separate Actions. A separate action or actions may be brought
and prosecuted against any Guarantor whether or not action is brought against
any other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.
Section 10.07    Subsidiary Guarantors Familiar with Borrower’s Affairs. Each
Guarantor confirms that it has made its own independent investigation with
respect to the creditworthiness of the Borrower and its other Subsidiaries and
Affiliates and is not executing this Agreement in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
Person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s


LEGAL02/37021070v10    -100-

--------------------------------------------------------------------------------





or Affiliate’s ability to perform its obligations under this Agreement and the
other Loan Documents to which it is a party, or (b) any collateral securing, or
any other guaranty for, all or any part of the Borrower’s or such other
Subsidiary’s or Affiliate’s payment and performance obligations thereunder; and
each Subsidiary Guarantor further agrees that the Administrative Agent and the
other Creditors shall have no duty to advise any Subsidiary Guarantor of
information known to them regarding such circumstances or the risks such
Subsidiary Guarantor undertakes in this Article X.
Section 10.08    Solvency. Each Subsidiary Guarantor represents and warrants to
the Administrative Agent and each of the other Creditors that as of the date
such Guarantor has become a party to this Agreement, (i) such Subsidiary
Guarantor has received consideration that is the reasonable equivalent value of
the obligations and liabilities that such Subsidiary Guarantor has incurred to
the Administrative Agent and the other Creditors under this Article X and the
other Loan Documents to which such Subsidiary Guarantor is a party; (ii) such
Subsidiary Guarantor has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is solvent and able to pay its debts as they mature; (iii) such Subsidiary
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) such Subsidiary Guarantor is not entering into the Loan Documents to which
it is a party with the intent to hinder, delay or defraud its creditors.
Section 10.09    Continuing Guaranty; Remedies Cumulative, etc. The guaranty
provided under this Article X is a continuing guaranty, all liabilities to which
it applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon, and this Article X shall remain in full
force and effect until terminated as provided in Section 10.18. No failure or
delay on the part of the Administrative Agent or any other Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
that the Administrative Agent or any other Creditor would otherwise have. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or any other
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for, and neither the Administrative Agent nor any
other Creditor, undertakes any obligation or duty to, inquire into the capacity
or powers of the Borrower or any of its Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
Section 10.10    Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Article X, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Article X, shall be applied as provided in Section 8.03.
Section 10.11    Enforcement Expenses. The Guarantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 11.01, all
out-of-pocket costs and expenses of the Administrative Agent and each other
Creditor in connection with the enforcement of this Article X and any amendment,
waiver or consent relating hereto (including, without limitation, the fees and
disbursements of a single counsel employed by the Administrative Agent and the
other Creditors for each applicable jurisdiction, unless such counsel has a
conflict of interest prohibiting it from representing one or more of the
Creditors, in which case the fees and disbursements of separate counsel for such
Creditors shall also be paid by the Guarantors as aforesaid).


LEGAL02/37021070v10    -101-

--------------------------------------------------------------------------------





Section 10.12    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default after any
applicable notice and grace period, each Creditor is hereby authorized at any
time or from time to time, without notice to any Subsidiary Guarantor or to any
other Person, any such notice being expressly waived, to the fullest extent
permitted under applicable law now or hereafter in effect, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor to or for the credit or
the account of such Subsidiary Guarantor, against and on account of the
obligations and liabilities of such Subsidiary Guarantor to such Creditor under
this Article X, irrespective of whether or not the Administrative Agent or such
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Creditor agrees to promptly notify the relevant Subsidiary
Guarantor after any such set off and application, provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application.
Section 10.13    Reinstatement. If a claim is ever made upon the Administrative
Agent or any other Creditor for recission, repayment, recovery or restoration of
any amount or amounts received by the Administrative Agent or any other Creditor
in payment or on account of any of the Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (a) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property, or (b) any settlement or compromise of any such claim
effected by such payee with any such claimant, then and in such event (i) any
such judgment, decree, order, settlement or compromise shall be binding upon
each Subsidiary Guarantor, notwithstanding any revocation hereof or other
instrument evidencing any liability of the Borrower, (ii) each Subsidiary
Guarantor shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or otherwise recovered or restored to the same extent as if
such amount had never originally been received by any such payee, and (iii) this
Article X shall continue to be effective or be reinstated, as the case may be,
all as if such repayment or other recovery had not occurred.
Section 10.14    Sale of Equity Interests of a Guarantor. If all of the capital
stock of one or more Subsidiary Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.02 (or such sale or
other disposition has been approved in writing by the Required Lenders (or all
Lenders, as applicable, if required by Section 11.12)) and the proceeds of such
sale, disposition or liquidation are applied, to the extent applicable, in
accordance with the provisions of this Agreement, such Subsidiary Guarantor
shall, in accordance with Section 11.12, be released from this Article X and
this Article X shall, as to each such Subsidiary Guarantor or Subsidiary
Guarantors, terminate, and have no further force or effect.
Section 10.15    Contribution Among Guarantors. Each Subsidiary Guarantor, in
addition to the subrogation rights it shall have against the Borrower under
applicable law as a result of any payment it makes hereunder, shall also have a
right of contribution against all other Subsidiary Guarantors in respect of any
such payment pro rata among the same based on their respective net fair value as
enterprises, provided any such right of contribution shall be subject and
subordinate to the prior payment in full of the Obligations (and such Subsidiary
Guarantor’s obligations in respect thereof).
Section 10.16    Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Subsidiary Guarantor, the
Administrative Agent and the other Creditors that this Article X shall be
enforced as a full recourse obligation of each Subsidiary Guarantor to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If and to the extent that the
obligations of any Subsidiary Guarantor under this Article X would, in the
absence of this sentence, be adjudicated to be invalid or unenforceable because
of any applicable state or federal law


LEGAL02/37021070v10    -102-

--------------------------------------------------------------------------------





relating to fraudulent conveyances or transfers, then the amount of such
Subsidiary Guarantor’s liability hereunder in respect of the Obligations shall
be deemed to be reduced ab initio to that maximum amount that would be permitted
without causing such Subsidiary Guarantor’s obligations hereunder to be so
invalidated.
Section 10.17    [Intentionally Omitted].
Section 10.18    Termination. After the termination of all of the Commitments,
when no LC Outstandings exist and when all Loans and other Obligations (other
than unasserted indemnity obligations) have been paid in full, this guaranty
provided under this Article X will terminate and the Administrative Agent, at
the request and expense of the Borrower and/or any of the Subsidiary Guarantors,
will execute and deliver to the Subsidiary Guarantors an instrument or
instruments acknowledging such termination.
Section 10.19    Enforcement Only by Administrative Agent. The Creditors agree
that the guaranty provided under this Article X may be enforced only by the
action of the Administrative Agent, acting upon the instructions of the Required
Lenders, and that no Creditor shall have any right individually to seek to
enforce or to enforce the guaranty provided under this Article X, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, for the benefit of the Creditors, upon the terms of this
Article X.
Section 10.20    Effect of Stay. If acceleration of the time for payment of any
amount payable by any Subsidiary Guarantor under any of the Obligations is
stayed upon insolvency, bankruptcy or reorganization of such Subsidiary
Guarantor, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any of the
Obligations shall nonetheless be payable by such Subsidiary Guarantor under this
Article forthwith on demand by the Administrative Agent.
ARTICLE XI.    

MISCELLANEOUS
Section 11.01    Payment of Expenses etc. The Borrower agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be, for) all of the following: (i) whether or not the transactions
contemplated hereby are consummated, for all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the negotiation,
preparation, syndication, administration and execution and delivery of the Loan
Documents and the documents and instruments referred to therein and the
syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Lenders in connection with any
amendment, waiver or consent relating to any of the Loan Documents that are
requested by any Credit Party; (iii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents or the other
documents and instruments referred to therein, including, without limitation,
 the reasonable fees and disbursements of any individual counsel to the
Administrative Agent and any Lender (including, without limitation, allocated
costs of internal counsel); and (iv) subject to Section 3.03, any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes.
Section 11.02    Indemnification. The Borrower agrees to indemnify the
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of


LEGAL02/37021070v10    -103-

--------------------------------------------------------------------------------





them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them, or asserted against any of them by
any Person (including without limitation the Borrower or any Subsidiary) as a
result of, or arising out of, or in any way related to, or by reason of (i) any
investigation, litigation or other proceeding related to the entering into
and/or performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Administrative
Agent, transactions solely involving the assignment by a Lender of all or a
portion of its Loans and Commitments, or the granting of participations therein,
as provided in this Agreement, or arising solely out of any examination of a
Lender by any regulatory or other Governmental Authority having jurisdiction
over it, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries,
the Release, generation, storage, transportation, handling or disposal of
Hazardous Materials at any location, whether or not owned or operated by the
Borrower or any of its Subsidiaries, if the Borrower or any such Subsidiary
could have or is alleged to have any responsibility in respect thereof, the
non-compliance of any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries with foreign, federal, state and local laws, regulations
and ordinances (including applicable permits thereunder) applicable thereto, or
any Environmental Claim asserted against the Borrower or any of its
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel (such costs of counsel to be limited to one counsel
to the Administrative Agent for each applicable jurisdiction and one single
counsel for all other Indemnitees for each applicable jurisdiction unless such
counsel has a conflict of interest prohibiting it from representing one or more
of such Indemnitees, in which case the fees and disbursements of separate
counsel for such Indemnitees shall also be paid by the Borrower as aforesaid)
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence, willful
misconduct or breach of its obligations under any Loan Document of the Person to
be indemnified or of any other Indemnitee who is such Person or an Affiliate of
such Person). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities that is permissible under applicable law.
Section 11.03    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such LC Issuer (including, without limitation, by branches, agencies and
Affiliates of such Lender or LC Issuer wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations and
liabilities of the Borrower to such Lender or LC Issuer under this Agreement or
under any of the other Loan Documents, including, without limitation, all claims
of any nature or description arising out of or connected with this Agreement or
any other Loan Document, irrespective of whether or not such Lender or LC Issuer
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (ii) the Defaulting Lender shall


LEGAL02/37021070v10    -104-

--------------------------------------------------------------------------------





provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and LC Issuer agrees to promptly
notify the Borrower after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.
Section 11.04    Equalization.
(a)    Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount.
(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to
subparts (i) or (ii) above is recovered in whole or in part from such Lender,
such original purchase shall be rescinded, and the purchase price restored
ratably to the extent of the recovery.
(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
The provisions of this Section 11.04 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement where such terms expressly provide for or contemplate
non-ratable payments to a Lender or (ii) any payment obtained by a Lender
pursuant to Section 2.18 or as consideration for any assignment or participation
pursuant to Section 11.06.
Section 11.05    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, to it at 30 Corporate Drive, Suite 200, Burlington,
Massachusetts 01803, Attention: Corporate Secretary (Facsimile No. (781)
270-1299);
(ii)    if to any other Credit Party, to it c/o the Borrower at 30 Corporate
Drive, Suite 200, Burlington, Massachusetts 01803, Attention: Corporate
Secretary (Facsimile No. (781) 270-1299);
(iii)    if to the Administrative Agent, to it at the Notice Office; and


LEGAL02/37021070v10    -105-

--------------------------------------------------------------------------------





(iv)    if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.06,
to it at the address set forth in the Assignment Agreement to which it is a
party;
(b)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).
(c)    Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Sections 6.01(a), (b), (c), (d), (g), (h) or (i) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet web sites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent and the Borrower may, in their
discretion, agree in a separate writing to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as return e-mail or other written
acknowledgement, but not by the “return receipt requested” function), provided
that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
web site shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
web site address therefor.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
Section 11.06    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


LEGAL02/37021070v10    -106-

--------------------------------------------------------------------------------





(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Facility Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i).
Minimum Amounts.



(A)    in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments, Revolving Loans and other Revolving
Facility Exposure at the time owing to it (y) an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loan Commitment or Term
Loans at any time owing to it, or (z) in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and,
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment of a Class (which for this purpose includes
Loans and Revolving Facility Exposure outstanding thereunder) or, if the
applicable Class of Commitments is not then in effect, the principal outstanding
balance of the applicable Class of Loans and Revolving Facility Exposure of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $1,000,000 and in
minimum increments of $1,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed),
(ii).    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, other Revolving Facility Exposure or
the Commitments assigned, except that this subsection (b)(ii) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis.


(iii).    No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:


(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is of a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent with ten (10) Business Days after having received notice
thereof;
(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and


LEGAL02/37021070v10    -107-

--------------------------------------------------------------------------------





(C)     the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.


(iv).    The parties to each assignment shall deliver to the Administrative
Agent (A) a duly executed Assignment Agreement, (B) a processing and recordation
fee of $1,000, (C) an Administrative Questionnaire unless the assignee is
already a Lender and (D) the documents required under Section 3.03(e).


(v).    No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).


(vi).    No such assignment shall be made to a natural person.


(vii).    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the LC Issuer,
the Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.04, 3.02, 3.03 and 11.02 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and


LEGAL02/37021070v10    -108-

--------------------------------------------------------------------------------





obligations in accordance with subsection (d) of this Section. If the consent of
the Borrower to an assignment is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower.


(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and
Revolving Facility Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Information contained in the Register with
respect to any Lender shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In establishing and maintaining the Register,
the Administrative Agent shall serve as the Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swing Line Lender or the LC Issuer, sell
participations to any Person (other than a natural person, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the LC Issuer, the Swing Line Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change any of the provisions of Section
11.12(a) or the definition of “Required Lenders” or “Required Revolving Lenders”
or any other provision hereof specifying the number or percentage of Lenders
which are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (v) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vi) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.04, 3.02, and 3.03 (subject to
the requirements and limitations therein, including the requirements under
Section 3.03(g) (it being understood that the


LEGAL02/37021070v10    -109-

--------------------------------------------------------------------------------





documentation required under Section 3.03(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to Section 3.05(b) as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.04 or 3.03, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.05 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.03 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 3.04 and 3.03 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 3.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.03(e) and (f) as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of


LEGAL02/37021070v10    -110-

--------------------------------------------------------------------------------





such Default or Event of Default at the time. The rights and remedies herein
expressly provided are cumulative and not exclusive of any rights or remedies
that the Administrative Agent or any Lender would otherwise have.
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
AND THE CREDIT PARTIES EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. Any legal action
or proceeding with respect to this Agreement or any other Loan Document may be
brought in the Supreme Court of the State of New York sitting in New York City
or in the United States District Court of the Southern District of New York,
and, by execution and delivery of this Agreement, the Borrower and the other
Credit Parties each hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Borrower and the other Credit Parties each hereby further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Borrower or any of the
Credit Parties, as applicable, at its address for notices pursuant to Section
11.05, such service to become effective 30 days after such mailing or at such
earlier time as may be provided under applicable law. Nothing herein shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower and/or any of the Credit Parties in any other
jurisdiction.
(b)    The Borrower and the other Credit Parties each hereby irrevocably waives
any objection that it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to in
Section 11.08(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.


LEGAL02/37021070v10    -111-

--------------------------------------------------------------------------------





Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including via facsimile transmission or other electronic transmission (including
.PDF), each of which when so executed and delivered shall be an original, but
all of which shall together constitute one and the same agreement. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.
Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12    Amendment or Waiver.
(a)    Neither this Agreement nor any other Loan Document, nor any terms hereof
or thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that
(i)    no change, waiver or other modification shall:
(A)    increase the amount of any Commitment of any Lender hereunder (other than
as provided in Section 2.19), without the written consent of such Lender or
increase the Total Revolving Commitment without the consent of all the Revolving
Lenders;
(B)    (i) extend or postpone the Revolving Facility Termination Date (other
than as provided in Section 2.16) without the written consent of each Revolving
Lender, (ii) extend or postpone the Term Loan Maturity Date without the written
consent of each Term Loan Lender, (iii) extend or postpone the expiration date
of any Letter of Credit beyond the latest expiration date for a Letter of Credit
provided for herein without the written consent of the LC Issuer and each
Revolving Lender which is an LC Participant in such Letter of Credit, or (iv)
extend or postpone any scheduled expiration or termination date provided for
herein that is applicable to a Commitment of any Lender (other than as provided
in Section 2.16), without the written consent of such Lender;
(C)    extend the date for any scheduled principal payment or mandatory
prepayment of any Loan made by any Lender or reduce the principal amount of any
Loan made by any Lender, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of (x) waiving
the applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;


LEGAL02/37021070v10    -112-

--------------------------------------------------------------------------------





(D)    reduce the amount of any Unreimbursed Drawing as to which any Lender is
an LC Participant, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or
(E)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees or other amounts payable hereunder (including, without limitation,
amounts under Section 11.02) or under any other Loan Document to which any
Lender is entitled hereunder, without the written consent of such Lender;
(F)    while any Term Loans or Term Loan Commitments remain outstanding (A)
amend, modify or waive Section 4.02 or any other provision of this Agreement if
the effect of such amendment, modification or waiver is to require the Revolving
Lenders to make Revolving Loans when such Lenders would not otherwise be
required to do so, (B) change the amount of the Swing Line Commitment or (C)
change the LC Commitment Amount, in each case, without the prior written consent
of the Required Revolving Lenders;
(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,
(A)    release the Borrower from any of its obligations hereunder;
(B)    release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty to which it is a party, except, in
the case of a Subsidiary Guarantor, in accordance with a transaction permitted
under this Agreement;
(C)    release all or any substantial portion of any collateral securing the
Obligations, except in connection with a transaction permitted under this
Agreement;
(D)    amend, modify or waive any provision of this Section 11.12, Section 8.03,
or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required or amend, modify or waive any provision of
this Agreement requiring pro rata treatment of Lenders;
(E)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders or Required Revolving Lenders; or
(F)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement.
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.


LEGAL02/37021070v10    -113-

--------------------------------------------------------------------------------





(b)    No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.
(c)    No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.
(d)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any property or assets, or
any property are assets are sold, transferred or disposed of as permitted by
Section 7.02, and such property or assets includes all of the capital stock of a
Subsidiary that is a party to a Guaranty such Subsidiary shall be released from
such Guaranty; and the Administrative Agent shall be authorized to take actions
deemed appropriate by it to effectuate the foregoing.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (ii) any amendment, waiver or consent
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in a manner that is materially and
disproportionately adverse to such Defaulting Lender compared with other
affected Lenders shall require the consent of such Defaulting Lender.
Section 11.13    Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.04(d)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.
Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.
Section 11.15    Confidentiality.
(a)    Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, (9) with the consent of the Borrower, or (10) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section.


LEGAL02/37021070v10    -114-

--------------------------------------------------------------------------------





(b)    As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrower; provided, however, that, in the case of information received from
the Borrower after the Closing Date, such information is clearly identified at
the time of delivery as confidential.
(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.
Section 11.16    Limitations on Liability of the LC Issuers. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
Section 11.17    General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.
Section 11.18    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other


LEGAL02/37021070v10    -115-

--------------------------------------------------------------------------------





Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. The Borrower
agrees, on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrower and its Subsidiaries, and no term or provision of any Loan Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.
Section 11.20    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.
Section 11.21    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 11.21,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by the Bankruptcy Code, then
such provisions shall be deemed to be in effect only to the extent not so
limited.
Section 11.22    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.
Section 11.23    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum


LEGAL02/37021070v10    -116-

--------------------------------------------------------------------------------





Rate therefor) until such cumulated amount, together with interest thereon at
the Base Rate to the date of repayment, shall have been received by such Lender.
Section 11.24    Judgment Currency. If the Administrative Agent, on behalf of
the Lenders, obtains a judgment or judgments against the Borrower or any other
Credit Party in a Designated Foreign Currency, the obligations of the Borrower
or such Credit Party in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) shall be discharged only to the extent that, on the Business Day
following receipt by the Administrative Agent of the Judgment Amount in the
Designated Foreign Currency, the Administrative Agent, in accordance with normal
banking procedures, may purchase Dollars with the Judgment Amount in such
Designated Foreign Currency. If the amount of Dollars so purchased is less than
the amount of Dollars that could have been purchased with the Judgment Amount on
the date or dates the Judgment Amount (excluding the portion of the Judgment
Amount which has accrued as a result of the failure of the Borrower or any other
Credit Party to pay the sum originally due hereunder or under the Notes when it
was originally due hereunder or under the Notes) was originally due and owing
(the “Original Due Date”) to the Administrative Agent or the Lenders hereunder
or under the Notes (the “Loss”), the Borrower and the other Credit Parties each
agrees as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
the Loss, and if the amount of Dollars so purchased exceeds the amount of
Dollars that could have been purchased with the Judgment Amount on the Original
Due Date, the Administrative Agent or such Lender agrees to remit such excess to
the Borrower.
Section 11.25    USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.
Section 11.26    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until this Agreement has been terminated. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
Section 11.27    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


LEGAL02/37021070v10    -117-

--------------------------------------------------------------------------------





(a)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(i)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page intentionally left blank.]






















LEGAL02/37021070v10    -118-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
BORROWER:


CIRCOR INTERNATIONAL, INC.


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Senior Vice President, General Counsel and Secretary


 
SUBSIDIARY GUARANTORS:


CIRCOR AEROSPACE, INC.


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary
 
CIRCOR ENERGY PRODUCTS, INC.


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary


 
CIRCOR INSTRUMENTATION TECHNOLOGIES, INC.


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary


 
CIRCOR, LLC


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Clerk


 
LESLIE CONTROLS, INC.


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary







LEGAL02/37021070v10



--------------------------------------------------------------------------------






 
SPENCE ENGINEERING COMPANY, INC.


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary   


TAPCOENPRO TRACKER LLC


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary   


DELTAVALVE TRACKER LLC


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary


DOWNSTREATM AGGREGATOR, LLC


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary


TAPCOENPRO, LLC


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary


DELTAVALVE, LLC


By: /s/ Jennifer H. Allen  
Name: Jennifer H. Allen 
Title: Vice President and Secretary





 
LENDERS:


 
SUNTRUST BANK,
  as a Lender, LC Issuer, Swing Line Lender, and
Administrative Agent


By: /s/ Shannon A. Offen  
Name: Shannon A. Offen
Title: Director







LEGAL02/37021070v10



--------------------------------------------------------------------------------







Address: 726 Exchange Street
                  Suite 900
                  Buffalo, NY 14210
                  Attn:  Melissa Kowalik
                  Facsimile: 216-370-5997
KEYBANK NATIONAL ASSOCIATION,
  as a Lender


By: /s/ Mark Fournier 
Name: Mark Fournier
Title: Senior Vice President







Address: 20 Cabot Road
                  Mailstop MMF210
                  Medford, MA 02155
                  Attn:  Joe Alberghini
                  Facsimile:
CITIZENS BANK, N.A.,
  as a Lender


By: /s/ Joseph Alberghini 
Name: Joseph Alberghini
Title: Vice President







Address: 1133 Avenue of the Americas
                  Floor 27
                  New York, NY 10036-6710
                  Attn:  Timothy J. Wiegand
                  Facsimile:
BRANCH BANKING AND TRUST COMPANY,
  as a Lender


By: /s/ Jeff Skalka 
Name: Jeff Skalka
Title: Vice President







Address: 99 High Street
                  Suite 2902
                  Boston, MA 02110
                  Attn: Cooper Foster  
                  Facsimile: 617-338-3849
HSBC BANK USE, N.A.,
  as a Lender


By: /s/ Manuel Burgueno 
Name: Manuel Burgueno
Title: Senior Vice President







LEGAL02/37021070v10
2
 




--------------------------------------------------------------------------------





Address: 200 State Street
                  10th Floor
                  Boston, MA 02109
                  Attn:  Alan Garson
                  Facsimile: 617-737-8057
TD BANK N.A.,
  as a Lender


By: /s/ Alan Garson 
Name: Alan Garson
Title: Senior Vice President





Address: 125 High Street
                  15th Floor
                  Boston, MA 02210
                  Attn:  Christopher Allen
                  Facsimile: 617-723-0647
WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as a Lender


By: /s/ Christopher S. Allen 
Name: Christopher S. Allen
Title: Senior Vice President





Address: 100 Federal Street
                  MA5-100-08-13
                  Boston, MA 02210
                  Attn:  Molly M. Kropp
                  Facsimile: 617-310-2229
BANK OF AMERICA, N.A.,
  as a Lender


By: /s/ Molly M. Kropp
Name: Molly M. Kropp
Title: Vice President







LEGAL02/37021070v10
3
 




--------------------------------------------------------------------------------





Schedule 1

Lenders and Commitments
Lender
Revolving
Commitment
Revolving Facility Percentage as of the Closing Date
Term Loan Commitment
Term Loan Facility Percentage
SunTrust Bank
$68,800,000
17.20%
$17,200,000
17.20%
KeyBank National Association
$67,600,000
16.90%
$16,900,000
16.90%
Citizens Bank N.A.
$67,600,000
16.90%
$16,900,000
16.90%
Branch Banking and Trust Company
$39,200,000
9.80%
$9,800,000
9.80%
HSBC Bank USA, N.A.
$39,200,000
9.80%
$9,800,000
9.80%
TD Bank, N.A.
$39,200,000
9.80%
$9,800,000
9.80%
Wells Fargo Bank, National Association
$39,200,000
9.80%
$9,800,000
9.80%
Bank of America, N.A.
$39,200,000
9.80%
$9,800,000
9.80%
Total:
$400,000,000
100.0%
$100,000,000
100.0%





LEGAL02/37021070v10
4
 


